



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



3464920
                Canada Inc. v. Strother,









2005 BCCA
            35




Date: 20050121




Docket: CA030145

Between:

3464920 Canada Inc.

(formerly
      known as Monarch Entertainment Corporation)

Appellant

(
Plaintiff
)

And

Robert C. Strother, Davis & Company, a partnership,
J. Paul Darc, Pacific Cascadia Capital Corporation,
Sentinel Hill Entertainment Corporation, Sentinel Hill Productions Corporation,
    Sentinel Hill Productions II Corporation, Sentinel Hill Productions (1999)
    Corporation, Sentinel Hill Management Corporation, Sentinel Hill 1999-1 Master
    Limited Partnership, Sentinel Hill 1999-2 Master Limited Partnership, Sentinel
    Hill 1999-3 Master Limited Partnership, Sentinel Hill 1999-4 Master Limited
    Partnership, Sentinel Hill 1999-5 Master Limited Partnership, Sentinel Hill
    1999-6 Master Limited Partnership, J. Paul Darc and Leslie Marie Darc, Trustees
    of the Darc Family Trust, and the said Darc Family Trust, Sentinel Hill 1998
    Master Limited Partnership, Sentinel Hill 1998-2 Master Limited Partnership,
    Sentinel Hill Productions No. 5 Limited Partnership, Sentinel Hill Productions
    No. 7 Limited Partnership, Sentinel Hill 1999 Master Limited Partnership,
    Sentinel Hill Ventures Corporation, Sentinel Hill Alliance Atlantis Equicap
    Millenium Limited Partnership, Sentinel Hill Productions III Corporation,
    Sentinel Hill Alliance Atlantis Equicap Limited Partnership, Sentinel Hill
    GP Corporation, Company No. 1, Company No. 2, Company No. 3, Company No.
    4, Company No. 5, Company No. 6, Company No. 7, Company No. 8, Company No.
    9, Company No. 10, Partnership No. 1, Partnership No. 2, Partnership No.
    3, Partnership No. 4, Partnership No. 5, Partnership No. 6, Partnership No.
    7, Partnership No. 8, Partnership No. 9, Partnership No. 10, Trust No. 1,
    Trust No. 2, Trust No. 3, Trust No. 4, Trust No. 5, Trust No. 6, Trust
    No. 7, Trust No. 8, Trust No. 9, Trust No. 10

Respondents

(
Defendants
)









Before:



The Honourable
            Madam Justice Newbury





The Honourable
            Mr. Justice Hall





The Honourable
            Mr. Justice Oppal









R. Basham, Q.C., R.D. Holmes and L.J. Muir



Counsel for the Appellant





G.K. Macintosh, Q.C.,
J.K. McEwan, Q.C. and
L.A. Warren



Counsel for the Respondents
Robert C. Strother, J. Paul Darc and for the companies known as the "Pre-1999
          Sentinel Entities" (Pacific Cascadia Capital Corp., Sentinel Hill
          Entertainment Corp., Sentinel Hill Productions Corp., Sentinel Hill
          Productions II Corp., Sentinel Hill Management Corp., J. Paul Darc
          and Leslie Darc, Trustees of the Darc Family Trust, and the said Darc
          Family Trust, Company No. 1, Company No. 2, Company No. 3, Company
          No. 4, and Trust No. 1)





I.G. Nathanson, Q.C.,
A.A. Thompson and E.A. Poyner



Counsel for the Respondent
Davis & Company





W.S. Berardino, Q.C.,
D.C. Harris, Q.C. and
A.N. MacKay



Counsel for the Respondents
known as the "New Sentinel Hill Entities" (Sentinel Hill
          Productions (1999) Corp., Sentinel Hill Master Limited Partnerships,
          Sentinel Hill Productions Limited Partnerships, Sentinel Hill Alliance
          Atlantis Equicap Millenium Limited Partnership, Sentinel Hill Productions
          III Corp., Sentinel Hill Alliance Atlantis Equicap Ltd. Partnership,
          and Sentinel Hill GP Corp.)





Place and
            Dates of Hearing:



Vancouver, British Columbia





November 15-18, 2004





Place and
            Date of Judgment:



Vancouver, British Columbia





January 21, 2005









Written
              Reasons by
:





The Honourable
            Madam Justice Newbury





Concurring
              in by:





The Honourable
            Mr. Justice Hall

The Honourable
            Mr. Justice Oppal





Reasons for Judgment of the Honourable Madam Justice
        Newbury:

INTRODUCTION

[1]

At
      the outset of its factum, the plaintiff/appellant ("Monarch")
      submits that the first question raised by this appeal is whether a lawyer
      is entitled to advise his client that the client cannot continue in its
      business due to changes in applicable tax laws and then, using an exception
      of which he did not advise his client, secretly start up and pursue the
      same business while still acting for the client.

[2]

The
      respective defendants, respondents in this court, do not purport to answer
      that question directly.  Instead, they say it ignores or distorts findings
      of fact made by the trial judge below.  Specifically, they submit that
      the lawyer's retainer to provide advice to Monarch concerning tax-assisted
      production services financing ("TAPSF") syndications had ended
      before he began to act for the "new client"; that the lawyer
      was under no continuing duty to disclose a new initiative he and a former
      employee of Monarch developed in order to revive such syndications; that
      the lawyer and the former employee did not pursue "the same business" as
      Monarch had; and that in any event, once the new initiative became public,
      Monarch lacked the drive and skills to re-enter the highly competitive
      TAPSF market.  For these reasons and others, they say this court must not
      interfere with the trial judge's dismissal of Monarch's claim against the
      lawyer and the ex-employee for an accounting of the profits  said to exceed
      $60 million  made by them during the three-year period ending in September
      2001, when the TAPSF business was shut down by the federal government,
      this time permanently.

[3]

Thus
      stated, the appeal may be likened to two ships passing in the night.  In
      this court at least, Monarch focuses on the duty of loyalty owed by lawyers
      to their clients, while the defendants, like the trial judge, focus on
      the duties of lawyers not to disclose the confidential information of clients
      to others  even to other clients who would be vitally interested in receiving
      it.  As will be seen below, I am of the view that the former duty, the
      duty of loyalty, was breached by the lawyer in this case, and that even
      accepting the facts found by the court below, the dismissal of Monarch's
      claims against him cannot stand.  The lawyer was indeed in a position of
      conflict in two senses  a conflict of duty between two clients, and a
      conflict of interest between himself and Monarch, his client through 1998.

[4]

Both
      conflicts arose no later than January 30, 1998 when the lawyer prepared
      and entered into a written contract on his own account with the former
      employee of Monarch.  In it, he agreed that his law firm would form certain
      new corporations and limited partnerships and provide the services necessary
      to seek an advance tax ruling for the "new idea" the two developed
      for TAPSF syndications.  (Although the lawyer deposed prior to trial that
      no draft of the ruling request was attached as a schedule to the agreement,
      he testified at trial that it was.)  If the ruling could not be obtained,
      there would be no charge for the firm's fees.  If the ruling was obtained,
      the firm would be retained to prepare the necessary offering memorandum
      and the lawyer would endeavour to obtain its approval of a fee arrangement
      based solely on subscription sales and with no minimum fee.  Under clause
      6 of the agreement, the lawyer was to receive 55 per cent of the first
      $2,000,000 of profits from "the transaction" and thereafter,
      50 per cent.  The lawyer's "profit participation", also referred
      to in clause 6 as his "equity participation", was to take the
      form either of common shares of the corporate entities that would receive
      the syndication profits, or of royalties or 'other charges'.  Voting interests
      in the entities were to be equally divided between the lawyer and the former
      employee of Monarch.

[5]

Contrary
      to the defendants' submissions, the agreement was not conditional on the
      law firm's approval.  Indeed, the lawyer did not disclose the existence
      of the agreement to his firm until August 1998 (and then not with complete
      accuracy, as the trial judge noted).  The lawyer did not disclose it to
      Monarch at any time.

[6]

From
      the time he entered into this agreement, the lawyer
could not
meet
      the duty of loyalty of every lawyer to his client.  In
Ramrakha v.
      Zinner
(1994) 157 A.R. 279 (Alta. C.A.), Harradence J.A. described
      the duty as follows:

A solicitor is in a fiduciary relationship to his client and must
      avoid situations
where he has, or potentially may
, develop a conflict
      of interests: . . . .  The logic behind this is cogent in that a solicitor
      must be able to provide his client with complete and undivided loyalty,
      dedication, full disclosure, and good faith, all of which may be jeopardized
      if more than one interest is represented.  [para. 73; emphasis added.]

(I emphasize the phrase "where he has, or potentially
      may develop" to make the point that even if the agreement, properly
      construed, had given the lawyer an option to acquire an interest, as opposed
      to an immediate entitlement, the conflict would arise immediately.)

[7]

The
      foregoing passage from
Ramrakha v. Zinner
was quoted with
      approval by the Supreme Court of Canada recently in
R. v. Neil
[2002]
      3 S.C.R. 631.  Binnie J. for the Court also made the point that confidential
      information may or may not play a role in the broad principle that a lawyer
      must avoid conflicts of interest.  (See para. 17.)  The duty of loyalty
      was said to encompass a duty of commitment to the client's cause  i.e.,
      to ensure that a divided loyalty does not cause the lawyer to "'soft
      pedal' his or her defence of a client out of concern for another client" 
      and a duty of candour with the client on "matters relevant to the
      retainer". (para. 19.)  In my opinion, these duties are as applicable
      to solicitors who provide commercial or tax advice in connection with their
      clients' business affairs as they are to barristers who represent their
      clients in courts of law.

[8]

Monarch's
      claims against its former employee, the various trust and corporate vehicles
      through which the two men made their profits, and the lawyer's firm  a
      large and reputable firm in Vancouver  raise other questions which I will
      address presently.

THE CLAIMS AGAINST MR. STROTHER

The "Retainer" in 1997

[9]

The
      trial judge's Reasons, written after a trial of some nine weeks, are reported
      at (2002) 26 B.L.R. (3d) 235, 2002 BCSC 1179, and are 95 pages long.  Because
      of this, and because of the complexity of the facts, I will not attempt
      to recount them here, but will proceed on the basis that the reader has
      read the trial judgment.  I will use the same terminology used by the trial
      judge, with one exception  the word "retainer".  Although "retainer" is
      often used to refer to the general relationship between solicitor and client,
      the trial judge used it to refer to a
written
contract between and
      Monarch and the law firm ("Davis") dated October 8, 1996.  This
      contract replaced an earlier one and was to remain in effect until the
      end of 1997.  It provided that Mr. Strother would continue as the billing
      partner and "overall firm contact" for Monarch.  This client
      had become the firm's second most lucrative client since it first began
      using Davis's services in 1993.

[10]

The
      agreement contemplated a sliding scale of fees for TAPSF work, calculated
      as percentages of Monarch's sales of limited partnership units, subject
      to a minimum fee of $200,000 for the year.  (Monarch argued at trial that
      the agreement did not comply with the rules of the Law Society regarding
      contingent fee agreements, but the trial judge found it unnecessary to
      decide that point: see para. 169.)  These rates were higher than those
      specified in the preceding agreement, a fact for which Monarch and Mr.
      Strother had different explanations: see paras. 163-65 of the Reasons.  For
      purposes of this case, however, the most notable feature of the contract
      was an "exclusivity" clause under which Davis agreed that it
      would not act for any other person in connection with the public offering
      of investments in "'production services' syndicated tax shelters."

[11]

In
      late 1996, the Minister of Finance announced new "Matchable Expenditure
      Rules" under the
Income Tax Act
aimed specifically at
      ending TAPSF syndications in Canada.  The Minister granted two extensions
      of time in response to lobbying by the industry, but the rules finally
      came into effect on November 1, 1997.  Like other legal advisers to TAPSF
      promoters in Canada, Mr. Strother advised Monarch at that time that he
      had no "technical fix" and that the "tax shelter business
      was over." (Paras. 17 and 19.)  Accordingly, Monarch and its competitors
      essentially closed down their TAPSF business after October 31.  By the
      time the exclusivity/fee agreement between Monarch and Davis expired at
      the end of 1997, the trial judge found that:

. . . Monarch was
      completely out of the tax shelter business because the government had shut
      it down.  Monarch and its two competitors ceased promoting tax shelters.  No
      production services business of that kind was being done by anyone.  The
      Deal Team meetings which Mr. Strother was required to attend for the purpose
      of participating in Monarch's strategic planning tapered off and he certainly
      had no obligation under the agreement to attend after it ended.
There
      was no ongoing provision for Davis to be remunerated for advice which was
      not specifically sought
.  By the end of 1997, virtually the whole basis
      of the firm's retainer was gone.
The retainer was not renewed, and,
      in the circumstances, could not be, at least on the basis of providing
      legal services for the tax shelter business based on fees that were dependent
      on the volume of transactions.

After the agreement ended, no continuing contractual requirement
      existed for Davis to act
exclusively
for Monarch.  If Monarch had
      for some reason wished to retain Davis,
particularly on an

exclusive
      basis
for some legal services,
an appropriate form of retainer would
      have to have been negotiated
, and it is not at all clear on what basis
      that could have been done.  [paras. 106-107; emphasis added.]

[12]

It
      is common ground that in late 1997, Monarch's principals, Messrs. Knutson
      and Cheikes, sought Mr. Strother's advice regarding 'what could be done',
      but he suggested they defer that discussion to the new year.  By December
      31, he had had the conversation with Mr. Nitikman in which s. 18.1(15)(b)
      was mentioned, and he had prepared a memorandum for a private investor-client
      in which he described proceeding under that section as "inefficient" from
      a tax perspective.  Also by the end of 1997, Mr. Strother had spoken to
      Mr. Holtz at CCRA and learned that a tax ruling was not out of the question
      for a production services transaction  as long as it complied with the
      new rules.  (If one believes a later memorandum written by Mr. Strother
      to his firm's management committee, he had also met several times with
      Mr. Darc to discuss a new TAPSF venture.)

The Retainer in 1998

[13]

But
      although the term of the exclusivity/fee agreement had expired, the solicitor-client
      relationship between Monarch and Davis did continue, without the negotiation
      of a new written agreement.  The relationship now took the form more usual
      between corporate clients and law firms: Monarch consulted as necessary
      on various matters from time to time and Mr. Strother provided advice,
      or seconded other lawyers to do so according to their expertise, and billed
      on the basis of the firm's usual hourly rates.  There was continuing "clean-up" work
      to be done on the existing TAPSF syndications, and Monarch sought and obtained
      Mr. Strother's advice on several occasions regarding tax planning, general
      corporate and partnership matters, a corporate amalgamation, and a possible
      acquisition.  Thus when the trial judge stated at para. 106 that the "retainer" was
      not renewed in 1998, he must be taken to be referring to the written agreement
      of October 8, 1996 and not to the solicitor-client relationship between
      Davis and Monarch.

[14]

In
      1998, Mr. Strother met with Mr. Knutson and/or Mr. Cheikes on January 15,
      21, 27 and May 19, June 26, July 24, August 4 and (by chance) in mid-September.  They
      testified that they inquired what business opportunities might be available
      to Monarch in the wake of the new tax rules and that they relied on him
      to advise if there was any "way around" the rules that would
      permit them to resume TAPSF syndications.  Mr. Knutson said Mr. Strother
      was "very emphatic" that "there is nothing that you can
      do".  Mr. Knutson took this to mean that Mr. Strother "had no
      prospect that he could proffer . . . for us to do any kind of business
      whatsoever."  Mr. Strother himself acknowledged in discovery that
      he was "aware of the interest of Monarch that any possibilities of
      staying in business be presented to it."

[15]

It
      is unclear whether the trial judge accepted the testimony of Messrs. Knutson
      and Cheikes concerning their meetings with Mr. Strother in 1998. He stated
      at para. 99 of his Reasons that the testimony of Messrs. Knutson and Cheikes
      fell "far short of supporting what [was] pleaded".  He continued:

Indeed, to my mind,
      the difference in what is pleaded and what is said illustrates the frailty
      in this aspect of Monarch's case.

What was said at the meetings in 1997 and 1998 was obviously said in
      the context of the government's termination of tax shelters and of Monarch
      having stopped doing that business in the same way as had both Grosvenor
      Park and Alliance.
In other words, Mr. Knutson and Mr. Cheikes
      were not consulting Mr. Strother for advice on the Rules that had put an
      end to their tax shelter business or to explore whether there was any possibility
      of that business in some way being continued.  They had no reason to do
      so and had no expectation of receiving any advice in

that regard
.  What
      they wanted to know was whether Monarch could do anything else apart from
      tax-sheltered financing.
Mr. Strother says that, in general terms,
      the focus of the meetings he had with Mr. Knutson in January was to consider
      what Monarch might do
, and Mr. Knutson says that it was not until the
      end of January that he was able to get Mr. Strother to sit down and focus
      on talking about new business opportunities.  The subject of tax-shelter
      financing never arose.  The only real advice Mr. Strother appears to have
      given was with respect to the loss-co idea.
He was not asked to advise
      on tax-shelters and he did not do so
.  [paras. 99-100; emphasis added.]

[16]

In
      this court, the defendants rely heavily on this reasoning to support their
      position that Mr. Strother owed no duty to Monarch in connection with his
      and Mr. Darc's "new idea" or "new structure".  (The
      contribution made by each individual to the new tax shelter/tax credit
      structure incorporated in the ruling request is not material for present
      purposes.)  The defendants assert that the question of the nature and scope
      of a lawyer's retainer is a purely factual question on which a court of
      appeal should not interfere "save for error arising from misapprehension
      of the evidence":
per
Chief Justice Dickson in
Smith
      v. McInnis
[1978] 2 S.C.R. 1357, at 1360-61.  (See also, of course,
Housen
      v. Nikolaisen
[2002] 2 S.C.R. 235, at paras. 26-36, regarding the
      broad principles of appellate review.)  Further, Mr. Nathanson on behalf
      of Davis submitted that no "implied retainer" encompassing a
      duty on the part of Mr. Strother to inform Monarch of the new idea or the
      possibility of a favourable ruling could have arisen in 1998 as a result
      of Monarch's asking the lawyer what could be done.  This
could
not
      ground a fiduciary duty, Mr. Nathanson argued, because Monarch's TAPSF
      business and the "retainer" were "over".

[17]

One
      must not, however, equate the scope of a lawyer's contractual duty to advise
      his client  usually a matter of fact like that at issue in
Smith
      v. McInnis
 with his fiduciary duties, including the duty not
      to place himself in a position of conflict and the duty to disclose any
      personal interest he may have that might affect his loyalty and dedication
      to the client's cause.  The latter duties are implied by law and are unlikely
      to be validly excluded or diminished by contract.  (See, e.g., s. 65(3)
      of the
Legal Profession Act
, S.B.C. 1998, c. 9 and the various
      Guidelines in the Law Society's
Professional Conduct Handbook
,
      breach of which may lead to disciplinary proceedings.)  Certainly when
      Monarch asked 'what was to be done', it was entitled to an honest and complete
      answer, whether or not Mr. Strother had a file open for continuing TAPSF
      work.  The fact that the client did not ask about s. 18.1(15)(b) specifically,
      or seek repeated confirmations that Mr. Strother had not yet become aware
      of the possibility of a "technical fix", is surely not conclusive
      of his duty to respond candidly.  The very reason Monarch had abandoned
      its TAPSF business, had discontinued the meetings of its "deal team",
      and was looking around for other alternatives, was that Mr. Strother had
      told them there was 'nothing to be done' (in the way of TAPSF syndications)
      under the new rules.  In my opinion, it does not lie in his mouth to say
      now, as Mr. Macintosh contends, that Messrs. Knutson and Cheikes "were
      not consulting Mr. Strother on tax shelters and they had no expectation
      of receiving any advice in that regard."  They were not legally knowledgeable,
      and whether they "
expected
" to be told that there was
      a possible solution to their predicament, they were
entitled
to
      candid and complete advice from a lawyer who was not in a position of conflict.

[18]

Ms.
      Basham submitted that Mr. Strother's duty was to inform Monarch of any
      information that would be "likely to operate upon the [client's] judgement",
      meaning the "new idea" concerning the use of s. 18.1(15)(b) and
      the possibility (which became more probable as 1998 wore on) of a favourable
      tax ruling.  She cited
Ocean City Realty Ltd. v. A & M Holdings
      Ltd.
(1987) 36 D.L.R. (4th) 94 (B.C.C.A.), which concerned the
      duty of disclosure owed by a real estate agent to her principal.  Wallace
      J.A. for the Court stated:

The test is
      an objective one to be determined by what a reasonable man in the position
      of the agent would consider, in the circumstances, would be likely to influence
      the conduct of his principal.

I would emphasize that the agent cannot arbitrarily decide what
      would likely influence the conduct of his principal and thus avoid the
      consequences of non-disclosure. If the information pertains to the transaction
      with respect to which the agent is engaged, any concern or doubt that the
      agent may have can be readily resolved by disclosure of all the facts to
      his principal. In the instant case the very withholding from the principal
      of the information concerning the payments to the purchaser of a portion
      of the commission could be evidence from which one might properly infer
      that the agent was aware that such circumstances would be a matter of concern
      to the principal.  [at 99]

In Ms. Basham's argument, a solicitor is similarly duty-bound
      to provide such advice as the client is likely to be interested in, and
      any doubt as to the scope of that obligation should be resolved in favour
      of disclosure.  In this case, of course, there is little doubt that Monarch
      would have been very interested in knowing what Mr. Strother knew, and
      indeed he testified as much.

[19]

In
      response, Mr. Nathanson submitted that a lawyer is expected to exercise
      judgement in providing advice to his or her client and need not raise a
      hopeless idea (see
R. & L. Contracting Ltd. v. A and
      B
(1981) 28 B.C.L.R. 342, at 351 (B.C.C.A.)) or offer advice outside
      the general scope of his or her retainer (see
Clark Boyce v. Mouat
[1993]
      4 All E.R. 268, at 275 (J.C.P.C.)).  Counsel referred us to
Credit
      Lyonnais S.A. v. Russell Jones & Walker
[2003] Lloyd's Rep.
      PN 7 (Ch.D.), a negligence case that turned on the terms of a law firm's
      retainer in connection with a lease which a client was planning to terminate
      in accordance with a specific clause in the lease.  The client engaged
      the firm to attempt to obtain an extension of the time within which the
      clause could be invoked.  Later the client decided to terminate immediately,
      but the solicitor did not draw to the client's attention the importance
      of paying the termination fee by the date specified in the lease.  That
      date went by, and the lessor refused to treat the lease as at an end.  The
      client sued the law firm for breaching its duty of care in failing to warn
      it about the termination requirements.  The firm contended that its retainer
      had been restricted to serving the notice of termination and had not included
advising
as
      to termination and the "time-sensitive nature" of the fee provision
      in the lease.

[20]

Mr.
      Nathanson noted in particular the comment of Laddie J. at para. 28 of
Credit
      Lyonnais
that "the solicitor has only to expend time and effort
      in what he has been engaged to do and for which the client has agreed to
      pay.  He is under no general obligation to expend time and effort on issues
      outside the retainer."  However, the Court in
Credit Lyonnais
also
      went on to observe:

. . . if, in the course of doing that for which he is retained, he becomes
      aware of a risk or a potential risk to the client, it is his duty to inform
      the client.  In doing that he is neither going beyond the scope of his
      instructions nor is he doing "extra" for which he is not to be
      paid.  He is simply reporting back to the client on issues of concern that
      he learns as a result of, and in the course of, carrying out his express
      instructions.  In relation to this, I was struck by the analogy
drawn
      by Mr. Seitler.  If a dentist is asked to treat a patient's tooth and,
      on looking in the latter's mouth, he notices that an adjacent tooth is
      in need of treatment, it is his duty to warn the patient accordingly.  So
      too, if, in the course of carrying out instructions in his area of competence,
      a lawyer notices, or ought to notice, a problem or risk for the client
      of which it is reasonable to assume that the client may not be aware, the
      lawyer must warn him
.  I do not need to consider what would be the
      consequences if the lawyer does more than asked for, for example reads
      documents that he was not asked to read, and discovers a risk to the client.  [para.
      28; emphasis added.]

The Court held that since the solicitor had been asked
      to read the lease in question, it had been necessary for him to consider
      the termination conditions, and that these "should have alerted him
      to the risk facing [his client] under the latter clause, and they should
      have been warned.  The failure to do so is a . . . breach of duty to the
      client." (Para. 36.)

[21]

I
      acknowledge that we are not concerned with "risks" in this case.  I
      also appreciate that as stated in
Clark Boyce
at 275,
      it would pose an "intolerable burden" on solicitors if they were
      expected to offer advice on any matter that might affect their clients'
      interests, regardless of how remote the connection to the subject-matter
      of the retainer.  However, authorities concerning the scope of a lawyer's
      duty of care for purposes of the law of negligence, or concerning the scope
      of a lawyer's contractual obligation to provide advice, are of limited
      relevance where a conflict of interest is concerned.  Such a conflict must
      always be disclosed and the solicitor must withdraw from the position of
      conflict unless his client gives an informed consent.  It is hardly necessary
      to state that this context is not governed by the law of the marketplace
      or of contract or negligence alone, but by the principles of "trust,
      confidence, and independence":
per
La Forest J. in
Hodgkinson
      v. Simms
[1994] 3 S.C.R. 377, at 415.

[22]

Thus
      I respectfully disagree with the trial judge's statement at para. 45 of
      his Reasons that Mr. Strother's fiduciary duty "did not serve to broaden
      his contractual duty in the sense of requiring him to give advice or provide
      information beyond what his firm's retainer required".  The trial
      judge here relied on
Clark Boyce
, in which both negligence
      and breach of fiduciary duty were alleged by a client who had been warned
      by her solicitor "in no uncertain terms" that she should obtain
      independent advice.  The solicitor's firm was acting both on her behalf
      and on behalf of her son, who was borrowing funds to be secured by a mortgage
      in her favour.  The Judicial Committee rejected the mother's argument that
      the lawyer had been obliged to refuse to act for her after he had satisfied
      himself that she "was fully aware of what she was doing" and
      after she had rejected independent advice.  The Committee then went on
      to consider the question of fiduciary duty:

That a solicitor owes a fiduciary duty to a client is not in doubt.  The
      classic case where the duty arises is where a solicitor acts for a client
      in a matter in which he has a personal interest.  In such case
there
      is an obligation on the solicitor to disclose his interest and, if he fails
      so to do, the transaction, however favourable it may be to the client,
      may be set aside
at his instance . . . .  Another case of breach is
      where a solicitor acts for both parties to a transaction without disclosing
      this to one of them or where having disclosed it he fails, unbeknown to
      one party, to disclose to that party, material facts relative to the other
      party of which he is aware.
A fiduciary duty concerns disclosure of
      material facts in a situation where the fiduciary has either a personal
      interest in the matter to which the facts are material or acts for another
      party who has such an interest.  It cannot be prayed in aid to enlarge
      the scope of contractual duties.
Thus, there being no contractual
      duty on Mr. Boyce [the solicitor] to advise [the client] on the wisdom
      of entering into the transaction, she cannot claim that he nevertheless
      owed her a fiduciary duty to give that advice.  Furthermore, any duty of
      disclosure can only extend to the solicitor's knowledge of facts and not
      to his lack of knowledge thereof.  [at 275; emphasis added.]

[23]

I
      do not read this passage as suggesting that a fiduciary duty cannot impose
      an obligation on a solicitor to disclose material facts relating to his
      position of conflict, particularly where he has a personal interest.  Indeed,
      I read
Clark Boyce
as confirming such a duty.  On the facts
      of that case, the duty was met.  Similarly, the statement of Oliver J.
      in
Midland Bank Trust Co. Ltd. v. Hett, Stubbs & Kemp
[1978]
      3 All E.R. 571 (Ch.D.), also a tort case relied on by the trial judge,
      to the effect that "[t]here is no such thing as a general retainer" does
      not in any way negative the duty of a solicitor, like any other fiduciary,
      to advise his client of the existence of a conflict of interest when one
      arises.

[24]

This
      duty may continue even after the solicitor's retainer has terminated.  In
Allison
      v. Clayhills
(1908) 97 L.T. 709, [1904-7] All E.R. Rep. 500 (Ch.D.),
      for example, Parker J. held that a solicitor's fiduciary duty will last
      as long as his "ascendancy" over the client can operate, and
      thus may require full and proper disclosure of his interest in any transaction
      between himself and his client "long after the relationship of solicitor
      and client in its stricter sense had ceased to exist." (At 502.)  This
      principle was approved by the Privy Council in
McMaster v. Byrne
[1952]
      1 All E.R. 1362, a case on appeal from Canada, and was applied in
Korz
      v. St. Pierre
(1987) 43 D.L.R. (4th) 528, at 637-38 (Ont. C.A.).  In
      the case at bar, it was implicit in Mr. Strother's continuing to act for
      Monarch that it was subject to the "ascendancy" of his advice.

[25]

In
      my view, the trial judge also erred in law in concluding at paras. 100-112
      of his Reasons that because Davis's exclusivity/fee agreement with Monarch
      had expired and Monarch had been forced to discontinue its TAPSF business,
      Mr. Strother ceased to be under any obligation to advise it of the possibility
      that TAPSF syndications could be revived or that it should seek advice
      elsewhere.  I need not decide whether the "idea" was in fact
      confidential information belonging to Mr. Darc (as the trial judge suggested
      at para. 122) or "information of a competitive nature" (para.
      117), or was simply information that became part of Mr. Strother's professional
      knowledge (see
Spector v. Ageda
[1971] 3 All E.R. 417, at
      430 (Ch.D.)).  If it was confidential information of Mr. Darc's, I agree
      that Mr. Strother could not disclose it to Monarch.  But having undertaken
      to work towards a tax ruling that would contradict the continuing advice
      he had given and was continuing to give Monarch  either by his silence
      or by telling its principals there was 'nothing to be done'  Mr. Strother
      had placed himself in a position of conflict of duty and of interest.  The
      following passage from the judgment of Lord Cozens-Hardy M.R. in
Moody
      v. Cox and Hatt
[1917] 2 Ch. 71, aptly describes his situation:

A man may have a duty on one side and an interest on another.  A solicitor
      who puts himself in that position takes upon himself a grievous responsibility.  A
      solicitor may have a duty on one side and a duty on the other, namely,
      a duty to his client as solicitor on the one side and a duty to his beneficiaries
      on the other; but
if he chooses to put himself in that position it does
      not lie in his mouth to say to the client "I have not discharged that
      which the law says is my duty towards you, my client, because I owe a duty
      to the beneficiaries on the other side.
"  The answer is that if
      a solicitor involves himself in that dilemma it is his own fault.
He
      ought before putting himself in that position to inform the client of his
      conflicting duties, and either obtain from that client an agreement that
      he should not perform his full duties of disclosure or say  which would
      be much better  "I cannot accept this business.
"  I think
      it would be the worst thing to say that a solicitor can escape from the
      obligations, imposed upon him as solicitor, of disclosure if he can prove
      that it is not a case of duty on one side and of interest on the other,
      but a case of duty on both sides and therefore impossible to perform.  [at
      81; emphasis added.]

In this case, Mr. Strother should have told Mr. Darc
      that he 'could not accept this business'.  His failure to do so meant that
      he could not be candid with his existing client, Monarch, regarding a subject
      on which he had given clear and unequivocal advice.  He would have to "hold
      back" on what he would normally advise Monarch, in order to protect
      the confidentiality of his other client, Mr. Darc (and the Sentinel Hill
      companies.)  Once he had accepted Mr. Darc's retainer (and become entitled
      to a share of profits) he then was required in my view to cease acting
      for
both
clients and as I have already said, to alert Monarch to
      the possibility that his previous advice was incorrect.  Although it is
      not necessary to decide the point for purposes of this appeal, I would
      also suggest that he was precluded from going into business with Mr. Darc,
      even if he had first left his law practice  that, to quote the well-known
      words of the Lord Chancellor in
Keech v. Sandford
[1726]
      Sel. Cas. Ch. 61, 25 E.R. 223, he was the "only person of all mankind" who
      could not take up the opportunity  at least without the fully informed
      consent of Monarch.

[26]

The
      trial judge recognized, of course, that in a situation of conflict, a lawyer
      must withdraw.  At paras. 118‑19 of his Reasons, he stated:

As I understand
      Monarch's position, it says that Mr. Strother was obliged to disclose to
      it information which he would not have possessed except for his acceptance
      of a retainer he should not have accepted.  In my view, the position is
      untenable.
Had Mr. Strother not been in a position to act for Sentinel
      Hill, because Davis had acted or was continuing to act for Monarch, his
      duty would not have required him to disclose confidential information to
      Monarch but rather to refuse or discontinue the Sentinel Hill retainer.



If Mr. Strother had not been in a position to be consulted by
        Mr. Darc
and to accept from him instructions to seek an advance tax
        ruling for Sentinel Hill, he would have been obliged to tell Mr. Darc
        that he would have to seek alternative legal representation and, depending
        upon what Mr. Darc had told Mr. Strother of his intentions, he might
        also have had to refer Monarch elsewhere.  What he could not do was disclose
        to Monarch what he knew of Mr. Darc's intentions.
The obligation
        of a solicitor faced with a divided duty, or conflicting interest, is
        to withdraw.
It is not to disclose to one client what he holds in
        confidence for another.  I do not read
Moody
as authority for
        any contrary proposition.  [Emphasis added.]

The trial judge fell into error, however, in assuming
      that Mr. Strother
was
"in a position to act for Sentinel Hill" in
      seeking the tax ruling at the same time as he continued to advise Monarch.  The
      lawyer had told his longstanding client one thing, and as 1998 progressed,
      it was becoming more and more apparent that that "one thing" might
      not be correct.  He was working towards a ruling that
would
provide
      a "technical fix".  The fact that the "long shot" became
      less of a long shot only gradually does not in my opinion provide a defence
      or diminish his duty.  As McEachern, then C.J.S.C., said in
Henfrey & Co.
      Ltd. v. A Law Firm
(1983) 149 D.L.R. (3d) 736 (B.C.S.C.):

While these conflicts arise infrequently, and usually under circumstances
      where there is time for leisurely consideration, the law is the same whether
      the conflict develops gradually or arises suddenly. Further, a normal solicitor-and-client
      relationship may be visited with a conflict as a result of developments
      which are not always foreseeable until they arise. When that occurs the
      solicitor must react quickly, and he must be right or suffer the consequences.
      This is as it should be because the principles governing lawyers' conduct
      are so well-known, and they are so unmistakably clear, that there should
      be no difficulty in deciding what must be done.  [at 745]

[27]

Even
      more fundamentally, as soon as Mr. Strother and Mr. Darc entered their
      agreement in January 1998, Mr. Strother was in a position of personal conflict
       whether or not his entitlement to a "profit" or "equity" participation
      was immediate or contingent on obtaining a ruling.  It was in his personal
      interest to ensure that Monarch remained ignorant of what he knew  that
      a "technical fix" based on s. 18.1(15)(b) was a possibility.  This
      interest provides the answer to the question posed by the trial judge at
      para. 84 of his Reasons:

It is more difficult to see, without benefit of hindsight, why Mr. Strother
      could have thought there was any advantage he might derive by concealing
      an exception from his largest client.  For some years that client had occupied
      half of his practice and generated substantial remuneration for his firm.

Having said this, however, I note that it is not necessary
      to prove bad faith or a fraudulent or personal motive underlying a fiduciary's
      breach of duty before liability will be imposed.  As Lord Herschell acknowledged
      in
Bray v. Ford
[1896] A.C. 44, at 52 (H.L.), the "positive
      rule" against a fiduciary's profiting from his or her position may
      be "departed from in many cases, without any breach of morality .
      . . and without any consciousness of wrong-doing".  The breach of
      duty alone is sufficient to entitle the beneficiary to a remedy.  (See
      also K.P. McGuinness,
The Law and Practice of Canadian Business Corporations
(1999),
      at 745-46.)

[28]

Instead
      of disclosing his interest and referring Monarch to another firm, Mr. Strother
      took pains to ensure that no one at Davis let slip to Monarch the fact
      that the firm was acting for Sentinel Hill in connection with a new TAPSF
      tax ruling.  When he was about to meet with Mr. Knutson on May 19, 1998,
      he was obviously conscious of Monarch's continuing reliance on his advice
      in this regard and wondered aloud to another partner about "what we
      could tell" Monarch if Mr. Knutson asked specifically whether there
      was a way around the new Rules at that meeting.  Framed this way, his concern
      could only elicit the obvious response that one client's confidential information
      could not be disclosed to another client.  The following day, he was no
      doubt relieved to advise his partner that the issue had not arisen.  He
      continued to hold back information he knew Monarch would be vitally interested
      in, and allowed Messrs. Knutson and Cheikes to go on thinking there was
      'nothing to be done'.

[29]

The
      trial judge was of the view  which I do not doubt as a general proposition
       that solicitors may routinely act, and must be free to act, for clients
      who are competitors. (Para. 115.)  But in my respectful opinion, that proposition
      is not determinative in this case.  Not only were Monarch and Sentinel
      Hill "commercial competitors"; Monarch was relying for advice
      from a lawyer who was entitled to 50 per cent of the profits and equity
      shares of Sentinel Hill.  Unbeknownst to Monarch, Mr. Strother himself
was
"the
      competition".  He had both a direct personal interest, and an indirect
      professional interest, in seeing that Monarch remained in the dark and
      that Sentinel Hill was first to market with the new structure.  Even assuming
      the confidentiality of the "new idea", this was a breach of the
      duty of loyalty he and his firm owed Monarch.  To paraphrase the elements
      of that duty as described in
Neil
, his duty to avoid conflicting
      interests, his duty of commitment to the client's cause, and his duty of
      candour with the client on matters relevant to the retainer were all compromised.  The "bright
      line" was crossed.

The Events of Late 1998

[30]

As
      mentioned earlier, Mr. Strother did not inform Davis of his agreement with
      Mr. Darc at the time it was signed in January 1998.  However, by August
      4, the "Davis & Company rumour mill" and the prompting of
      the firm's managing partner led him to prepare a memorandum to the management
      committee.  He began the memorandum by stressing that at the time of writing,
      Sentinel Hill's prospects remained "highly speculative and uncertain."  He
      had not previously raised the issue of his involvement with Sentinel Hill
      because he "felt there was no point in provoking a controversial discussion
      unless and until the venture had some potential for economic gain."  He
      stated that "[d]uring the
late fall of 1997
, Paul Darc and
      I met several times to discuss the possibility of forming a company to
      carry out [TAPSF]." (My emphasis.)  (As the trial judge noted at para.
      77 of his Reasons, in discovery Mr. Strother denied any contact with Mr.
      Darc for that purpose in 1997 and said only that they had "met a couple
      of times".)  Mr. Strother went on to describe Mr. Darc's efforts in
      interesting various studios in the United States in a "proposal",
      and continued:

In the meantime, the new venture incurred some modest start-up costs
      and was expected to incur additional costs . . . if the venture was successful
      in obtaining contracts from the studios.  Mr. Darc and I agreed to share
      these costs and to participate equally in the profits.  We decided to call
      the venture "Sentinel Hill Entertainment" and, accordingly, we
      incorporated a company.
At the time of incorporation
, we decided
      that Mr. Darc would be sole shareholder and director and that
I would
      have an option to acquire up to 50% of the common shares
.  Any funds
      which I put into the venture prior to the exercise of my option would be
      treated as advances.  [Emphasis added.]

Again, Mr. Strother was inaccurate in stating that he
      had reached his agreement with Mr. Darc at the time of the incorporation
      of Sentinel Hill Entertainment Corporation.  It was incorporated in early
      March, and their agreement had been entered into on January 30.  Further,
      the agreement entitled him to 55 per cent of profits as soon as they materialized,
      not to the exercise of an "option" as the memorandum suggested.  It
      went on to state that when Messrs. Strother and Darc had decided to seek
      a ruling, Sentinel Hill had entered into a retainer agreement with Davis
       also a puzzling assertion, since the ruling request had been filed in
      March and no retainer agreement, at least one in writing, was signed until
      October.  Mr. Strother advised that approximately $46,000 of fees and $5,000
      worth of disbursements had been incurred and that preliminary indications
      on the ruling request were "hopeful, though the attainment of a ruling
      on favourable terms is highly uncertain at this time."

[31]

Under
      the heading "Conflict of Interest Issues", Mr. Strother wrote
      that he had spoken with an official of the Law Society, who had drawn his
      attention to chapter 7 of the
Professional Conduct Handbook
.  According
      to Mr. Strother:

[He] acknowledged that the word "matter" [in Principle 1] was
      ambiguous but suggested that it meant a litigation proceeding and probably
      included a commercial transaction.  With respect to the current circumstances
      (my having prepared a ruling request and had conversations with Revenue
      Canada), he advised that I am potentially technically off-side with Principle
      1 but that the only party who could complain would be Mr. Darc.  He suggested
      that I should advise Mr. Darc of the rule and let him know that he has
      right to complain to the Law Society at any time.  I did so and Mr. Darc
      asked that I continue with the ruling request because he felt that my involvement
      was critical to the success of the ruling request process.

No mention was made of Mr. Strother's continuing to
      act for Monarch.

[32]

Mr.
      Strother also noted that an exclusion to the Law Society's liability insurance
      policy disentitles a lawyer to coverage where he and related persons have "control
      . . . or ownership" greater than 10 per cent of "any organization".  In
      light of these facts, he continued, there were three alternatives open
      to him  to terminate the retainer arrangement between Sentinel Hill and
      Davis and refer Sentinel Hill to other lawyers, to reduce his share of
      entitlement to 10 per cent or less, or to resign from Davis.

[33]

Mr.
      Strother wrote that he preferred not to pursue the third alternative, "an
      economic opportunity which is, at this time, highly speculative, risky
      and potentially worthless."  While the first alternative was, he said,
      most favourable to himself, he favoured the second in the interests of
      sharing the potential benefits with his partners.  He advised that he had
      arranged with Mr. Darc for Sentinel Hill to pay Davis a fee equal to 1.75
      per cent of the first $10 million of subscription proceeds received from
      the issue of partnership units, 2.75 per cent of the next $10 million,
      3.75 per cent of the third $10 million and one per cent thereafter.  This
      fee, he noted, was more than two and a half times the size of the fee previously
      paid by Monarch.  He stated his willingness to limit his shares of Sentinel
      Hill to 10 per cent and to relinquish the other 40 per cent as
      the "price of continuing the client relationship and preserving the
      opportunity for significant fee income to the firm."

[34]

Mr.
      Strother testified at trial that the firm's managing partner responded
      to his memorandum "unilaterally"  i.e., without consulting the
      committee  to the effect that Mr. Strother would not be permitted to own
any
interest
      in Sentinel Hill.  Mr. Strother said he advised Mr. Darc of this decision
      and that it was his "clear intention" to stay as a partner at
      Davis.

[35]

Once
      the ruling was obtained and Sentinel Hill began to succeed on a large scale,
      however, Mr. Strother was apparently persuaded to join Mr. Darc at Sentinel
      Hill after all.  Although he did not leave Davis officially until March
      31, 1999, Mr. Darc made substantial funds available to him beginning in
      late February through his company, Pacific Cascadia.  These originally
      took the form of loans ($450,000 on February 24 and $335,000 on March 10,
      1999).  After Mr. Strother officially left Davis, he received 50 per cent
      of the common shares of Sentinel Hill Entertainment Corporation for a nominal
      amount and an additional $900,000 by way of loans from Mr. Darc's company.  The
      total amount of the loans made to him in 1998  some $1,685,000  was ultimately
      set off against management fees that became payable to him for that year.

[36]

It
      appears that Monarch did not become aware of the Sentinel Hill ruling until
      early 1999.  In the meantime, Mr. Strother and his firm continued to act
      for and bill Monarch for various services.  Notably, Mr. Strother met on
      November 27 and December 8, 1998 with Monarch personnel regarding tax matters
      and "tax planning for Monarch 1993 and 1994 structures" (we were
      not told what this reference meant) and sent out bills to Monarch as late
      as January 19, 1999 for these and other services.  The firm's retainer
      (used in its broader sense) was not terminated until Monarch learned of
      the Sentinel Hill ruling and the role Mr. Strother had played in obtaining
      it.

Post-Ruling Events and the Sentinel Hill
          Companies

[37]

The
      advance tax ruling based on the "new structure" developed by
      Messrs. Darc and Strother was issued by CCRA on October 6, 1998.  The ruling
      was in the name of Sentinel Hill Entertainment Corporation, a company of
      which Mr. Darc (through his holding company) then owed all the common shares
       subject, of course, to his agreement of January 30, 1998 with Mr. Strother.  On
      behalf of Sentinel Hill, Mr. Darc immediately signed the contingency fee
      agreement with Davis that Mr. Strother had prepared some months earlier.

[38]

In
      the marketplace, word had begun to spread in the summer of 1998 that, to
      quote from the testimony of Mr. Bacal, Alliance Atlantis's tax lawyer, "Mr.
      Strother was working on some kind of deal relating to production services".  Alliance
      heard about the ruling two days after it was issued, and within seven weeks,
      had prepared its own ruling application.  It received a ruling in February
      1999 and began marketing its syndications the next day.

[39]

In
      late 1998, Mr. Sherman at Grosvenor Park in the U.K. "caught a snippet" of
      a new production services deal that was combined with the new tax credit
      program and had CCRA's blessing.  He had already decided to leave Grosvenor
      Park, and quickly set up a meeting with Mr. Darc and Mr. Strother for February
      16, 1999.  He negotiated a consulting contract between his company and
      Sentinel Hill Entertainment Corporation, and a sales contract with it,
      Sentinel Hill Sales Corporation and Sentinel Hill Productions (1999) Corporation
      under which he became the exclusive marketer of the evolving "structure" marketed
      by those companies.

[40]

The
      Sentinel Hill companies enjoyed great success with their syndications in
      1999 but became even more profitable when Mr. Sherman initiated changes,
      not apparent from the "outside", that made their financing structure
      more competitive and efficient.  The changes were such that Mr. Harris,
      counsel for the New Sentinel Hill Entities, referred to the TAPSF structure
      used by Sentinel Hill from early 1999 on as the "Sherman Structure."  Whether
      this is an exaggeration or not, the trial judge found that Sentinel Hill "may
      not have survived" without Mr. Sherman's "structural innovations." (Para.
      185.)  At the same time, Mr. Sherman  himself acknowledged that he made
      the changes "while still operating within the framework of the advance
      tax ruling that had been obtained by Sentinel Hill Entertainment Corporation."

[41]

In
      March 1999, Monarch wrote to Messrs. Strother and Darc threatening legal
      action.  Its correspondence was disclosed to Mr. Sherman and his partner
      Mr. Gordon at the time they were negotiating their consulting and sales
      arrangements with Sentinel Hill.  As part of his due diligence, Mr. Sherman
      obtained legal advice.  Evidently, Monarch's threats did not concern him
      unduly, and in December 1999, Messrs. Strother, Darc, Gordon and Sherman
      signed a memorandum of understanding in which they agreed to form a new
      company, Sentinel Hill Ventures Corporation, to market tax shelter products
      in the year 2000.  Through their respective corporate vehicles, each of
      the men became a 25 per cent owner.

[42]

Only
      two months later, Mr. Sherman was active in bringing about the merger of
      the new company with Alliance Atlantis Equicap.  The new company was called "Sentinel
      Hill Alliance Atlantis Equicap", or "SHAAELP", and was able
      to use the well-known "Alliance Atlantis" logo in its marketing.  Each
      of Messrs. Strother, Darc, Gordon and Sherman received a 17.5 per cent
      in the new entity, and Atlantis Alliance Equicap received 30 per cent.  The
      merged corporation continued to market TAPSF syndications successfully
      until such tax shelters were closed down by new tax legislation which came
      into effect in the fall of 2001.

[43]

According
      to an expert report prepared for Monarch's counsel, the "Sentinel
      Hill Group" raised approximately $40 million in 1998 by way of TAPSF
      syndications, and $600 million in 1999.  In return, the Group received
      management fees from the limited partnerships, units of which were sold
      to public investors.  After the SHAAELP merger, a further $1.6 billion
      was raised in the year 2000 and at least another $500 million was raised
      in the first half of 2001, resulting in a total of approximately $2.7 billion
      raised by the Sentinel Hill Group since the inception of their business.  The
      expert's final report estimated the entitlement of Messrs. Strother and
      Darc to financial benefits from Sentinel Hill up to the end of the year
      2001 to be as follows:




1998









As previously estimated



$4,132,131





1999









As previously estimated



$20,886,761





Deferred management fees



$1,931,267









$22,818,028





2000









As previously estimated



$21,690,510





2001









As previously estimated



$15,400,000





Revision for actual results



$448,244









$15,848,244





Total



$64,488,913






Since each of Messrs. Darc and Strother held 50 per
      cent of the shares, the expert opined that a reasonable allocation to each
      individual would be $32,344,456.

What Monarch Would Have Done

[44]

At
      paras. 180-87 of his Reasons, the trial judge addressed Monarch's submission
      that had it been informed of how the s. 18.1(15)(b) exception might be
      used, it would have "done whatever was possible to stay in the tax
      shelter business."  He framed the question as whether it would be "reasonable
      to conclude that, while Monarch never did re-enter the [TAPSF] business
      after it learned of the Sentinel Hill advance tax ruling, it would, nonetheless,
      have sought to do so in the circumstances that prevailed throughout 1998
      if Mr. Knutson and Mr. Cheikes had known about the exception to the Matchable
      Expenditures Rules on which the ruling was sought and obtained". (Para.
      180.)  He noted that although it was possible for promoters to make "very
      substantial profits" in the TAPSF business in the three-year interval
      ending September 30, 2001, Monarch did not in fact re-enter the business
      after it became aware of Sentinel Hill's tax ruling.  In the trial judge's
      words, while Grosvenor Park and Alliance, Monarch's traditional competitors, "moved
      very quickly indeed", Monarch "held back" and seemed unable
      to make the required adjustments. (Para. 182.)  Mr. Knutson, for example,
      demanded a commitment from studios of $267 million (U.S.) per year in NCLEs
      before he would proceed  a condition that was simply unrealistic.  Monarch's
      efforts made to "reverse engineer" the Sentinel Hill financing
      structure also proved unsuccessful.

[45]

The
      trial judge rejected Monarch's submission that it would have invested substantial
      funds and efforts to seek an advance tax ruling if it had known the true
      facts, even though the company had "dismantled [its] business and
      discharged almost all of the key employees". (Para. 183.)  The trial
      judge reasoned:

Monarch says
      it would have had an all-important competitive advantage in 1998 which
      it did not have in 1999, and that would have made all the difference.  But
      Monarch could never have assumed it would be the first to get an advance
      tax ruling and re-enter the business, nor could it have expected in any
      event to be free of severe competition from Grosvenor Park and Alliance.  Indeed,
      Monarch had seen its competitors drastically reduce its share of the market.  As
      indicated, Monarch's share declined from 100% to less than 20% in the space
      of one year in 1996 and was eroded even further in 1997. . . .

There is little
      in the circumstances which prevailed prior to the Sentinel Hill advance
      tax ruling to support what Mr. Cheikes and Mr. Knutson say they would have
      done, particularly when considered in light of what they actually did do
      in the three years after the ruling was issued.  It certainly appears to
      me that it would not, on the evidence, be reasonable to accept as fact
      the opinions they express now.  The balance of probabilities is against
      them.

In my view, it seems clear that, by the fall of 1997, Monarch had
      no tax shelter business to be taken, and
in 1998, there was no business
      opportunity for tax-assisted production services financing that it would
      have taken.
[paras. 185-87; emphasis added.]

[46]

These
      findings were relied on at least by the New Sentinel Hill Entities in support
      of their argument that a causal connection must be shown by a plaintiff
      seeking an equitable remedy (such as an accounting of profits) for breach
      of fiduciary duty.  They noted
Warman International Ltd. v. Dwyer
(1995)
      128 A.L.R. 201, where the High Court of Australia stated:

In determining the proper basis for an account of profits, it is
      of first importance in this, as in other cases, to ascertain precisely
      what it was that was acquired
in consequence of
the fiduciary's
      breach of duty.  And, in some situations, it may also be relevant to ascertain
      what was lost by the plaintiff.  [at 214; emphasis added.]

Similarly, in
Canson Enterprises Ltd. v. Boughton & Co.
[1991]
      3 S.C.R. 534, a case concerned with equitable compensation, La Forest
      J. for the majority noted that "[i]n the case of a mere breach of
      duty, the concern of equity is to ascertain the loss
resulting from
the
      breach of the particular duty.  Where the wrongdoer has received some benefit,
      that benefit can be disgorged. . . ."  (At 578; my emphasis.)  McLachlin
      J. (now C.J.C.) in the minority observed that a fiduciary in a land transaction
      must be responsible for "losses flowing from the fiduciary breach" but
      not for all wrongful acts associated with the land thereafter causing loss
      to the plaintiff, since that would not only deter future breaches but also
      render such fiduciaries "impotent". (At 557.)

[47]

I
      must say I would have been very surprised if the law were anything else,
      or if Monarch had suggested that it was entitled to recover any profits
      from Mr. Strother beyond those made in consequence of his breach of duty.  But
      the necessity for a causal connection does not mean that before the beneficiary
      of a fiduciary duty may recover, he or she must prove that "but for" the
      breach, he or she would have taken up the opportunity in question and would
      have made the profits in question  effectively, to prove a loss.  The
      traditional, and supposedly "inflexible", rule of Equity is that "the
      court . . . is not entitled . . . to receive evidence, or suggestion,
      or argument as to whether the principal did or did not suffer any injury
      in fact by reason of the dealing of the agent; for the safety of mankind
      requires that no agent shall be able to put his principal to the danger
      of such an inquiry as that."  (
Parker v. McKenna
(1874)
      L.R. 10 Ch. App. 96, at 124-25.)  If further authority is needed for this
      proposition, reference may be made to the seminal decision of
Keech
      v. Sandford
,
supra
, where it was no defence for the trustee
      to show that the
cestui que

trust
could not have renewed
      the lease itself.  Thus the Lord Chancellor stated in connection with the
      infant's trust in that case:

I must consider this as a trust for the infant; for I very well see,
      if a trustee, on the refusal to renew, might have a lease to himself, few
      trustees would be renewed to
cestui que

use
; though I do
      not say there is a fraud in this case, yet, he should rather have let it
      run out, than to have had the lease to himself.  This may seem hard, that
      the trustee is the only person of all mankind who might not have the lease:
      but it is very proper that rule should be strictly pursued, and not in
      the least relaxed; for it is very obvious what would be the consequence
      of letting trustees have the lease, on refusal to renew to
cestui que

use
.  [at
      223]

Reference may also be made to
Regal (Hastings),
          Ltd. v. Gulliver
[1942] 1 All E.R. 378 (H.L.), where it was
          no defence for the corporate directors to show that their company could
          not provide the money to take up the shares in question; and
Boardman
          v. Phipps
[1966] 3 All E.R. 721 (H.L.), where it was said (e.g.,
          by Lord Hodson, at 748) that whether or not the trust or its beneficiaries
          could have taken advantage of the information in question was immaterial.  More
          recently, in
Industrial Development Consultants Ltd. v. Cooley
[1972]
          1 W.L.R. 443 (H.C.), Roskill J. stated:

The remarkable
      position then arises that if one applies the equitable doctrine upon which
      the plaintiffs rely to oblige the defendant to account, they will receive
      a benefit which, on Mr. Smettom's
evidence at least, it is unlikely
      they would have got for themselves had the defendant complied with his
      duty to them
.  On the other hand, if the defendant is not required
      to account he will have made a large profit, as a result of having deliberately
      put himself into a position in which his duty to the plaintiffs who were
      employing him and his personal interests conflicted. . . .

When one looks at the way the cases have gone over the centuries,
      it is plain that
the question whether or not the benefit would have
      been obtained but for the breach of trust has always been treated

as
      irrelevant
. [at 453; emphasis added.]

(See also
Bray v. Ford,
supra
,

at
      48 and 51-52, and
Brickenden v. London Loan & Savings Co.
[1934]
      3 D.L.R. 465, at 468-69 (J.C.P.C.).)

[48]

In
      Canada, similar reasoning has been applied on numerous occasions: see especially
Canadian
      Aero Service Ltd. v. O'Malley
("
Canaero
")
      [1974] S.C.R. 592, at 608-611, and
Abbey Glen Property Corp. v. Stumborg
(1975)
      65 D.L.R. (3d) 235 (Alta. S.C. (T.D.)), aff'd (1978) 85 D.L.R. (3d) 35
      (App. Div.).  In his text,
supra
, Professor McGuinness summarizes
      these and other authorities as showing that "the true basis of the
      fiduciary's liability is not that the fiduciary has seized a corporate
      opportunity or a maturing business prospect (for if the transaction is
      not available to the corporation, it cannot be said to have matured, or
      to be a corporate opportunity), but rather [that] the fiduciary has permitted
      self-interest to conflict with the duties that are owed to the corporation."  (At
      750.)  After citing
Chan v. Zacharia
(1984) 154 C.L.R. 178
      (H.C.A.), McGuinness continues:

Generally, the court will not inquire and is not in a position to ascertain
      whether the person to whom the fiduciary duty is owed has actually lost
      or not lost by reason of the breach of duty.  Instead, the court will look
      to see whether an improper profit has been made by the fiduciary, and if
      so it will require the fiduciary to account for that profit.  It follows
      that like all fiduciaries, a director or officer of a corporation has a
      duty to account to the corporation for any profit made in breach of the
      director's or officer's fiduciary duties to the corporation.  The liability
      to account does not depend upon proof of negligence, fraud or bad faith
      on the part of the director.  [at 746; emphasis added.]

See also
Henfrey & Co.
,
supra
,
      at 745-47,
Jacks v. Davis
(1982) 141 D.L.R. (3d) 355 (B.C.C.A.),
      and  Professor McCamus's article,
Remedies for Breach of Fiduciary Duty
in
      the
1990 Special Lectures of the Law Society of Upper Canada
.  He
      notes (at 60) that relief by way of the disgorgement remedy is not limited
      to those cases in which "unjust enrichment by subtraction from the
      plaintiff" has occurred, but that it is also available where "unjust
      enrichment by doing wrong to the plaintiff" has been shown, citing
      the well-known analysis of P.B.H. Birks in
An Introduction to the
      Law of Restitution
(1985).

[49]

It
      follows in my view that the trial judge's conclusion at paras. 186-87 that
      Monarch would likely not have "taken" a TAPSF opportunity up
      in 1998 does not preclude the equitable remedies sought against Mr. Strother
      for breach of his fiduciary duty.  At the same time, Monarch may not claim
      the disgorgement of profits beyond those earned "in consequence of" the
      lawyer's breach of duty.

The Accounting Remedy

[50]

This
      brings me to the difficult questions that arise concerning Monarch's prayer
      that Mr. Strother and the Sentinel Hill Entities (by which term I mean
      both the Pre-1999 Sentinel Entities and the New Sentinel Hill Entities)
      account for "all benefits, profits, interests and advantages obtained
      or derived" by them "as a consequence of the breaches of duties
      and obligations" owed to Monarch.  Monarch's Statement of Claim also
      seeks "tracing and other consequential equitable Orders", a declaration
      of constructive trust over all benefits obtained or derived by the defendants
      in consequence of the breaches of duty, and other "interim and final
      equitable orders, including injunctive relief"; but I proceed on the
      assumption that Monarch has effectively "elected" to receive
      an accounting rather than equitable compensation or other relief.  (See
Personal
      Representatives of Tang Min v. Capacious Investments Ltd.
[1996]
      1 A.C. 514 (J.C.P.C.) and
Warman International
,
supra
,
      at 217.)  It is perhaps unnecessary to observe that an accounting of profits "directs
      the defendant to give to the plaintiff the monetary value of what he has
      improperly obtained, whereas equitable compensation directs the defendant
      to restore the monetary value of the loss which he has caused to the plaintiff":
      Denis Ong,
Breach of Fiduciary Duty: The Alternative Remedies
(1999)
      11
Bond L. Rev.
336, at 346.  Both remedies operate
in
      personam
and are discretionary.

[51]

An
      accounting is one of the most important remedies that may be called in
      aid of the beneficiary of a fiduciary duty which has been breached.  This
      was made clear in the seminal case of
Nocton v. Lord Ashburton
[1914]
      A.C. 932 (H.L.), which involved a solicitor's breach of duty.  Viscount
      Haldane
,
L.C. stated:

When, as in the case before us, a solicitor has had financial transactions
      with his client, and has handled his money to the extent of using it to
      pay off a mortgage made to himself, or of getting the client to release
      from his mortgage a property over which the solicitor by such release has
      obtained further security for a mortgage of his own, a Court of Equity
      has always assumed jurisdiction to scrutinize his action.  It did not matter
      that the client would have had a remedy in damages for breach of contract.  Courts
      of Equity had jurisdiction to direct accounts to be taken, and in proper
      cases to order the solicitor to replace property improperly acquired from
      the client, or to make compensation if he had lost it by acting in breach
      of a duty which arose out of his confidential relationship with the man
      who had trusted him.  [at 956-57]

[52]

The
      accounting remedy has often been used to redress and deter fiduciary wrongdoing
      in cases of "secret profits" and in cases where the profits are
      all clearly attributable to a specific asset wrongly acquired by the fiduciary.  Where,
      however, the profits of a
business
are in question and the efforts
      and resources of persons other than the wrongdoer have contributed to those
      profits, care must be taken to ensure that the remedy does not itself become
      an instrument of injustice.  Courts of Equity have sounded notes of caution
      when they are asked to impose burdens on, or appropriate benefits from,
      investors or business partners who have little connection with the breach;
      and this is especially so where the plaintiff will be enriched by an accounting
      far beyond the profits he or she would have earned had the breach not occurred:
      see, e.g.,
In re Coomber; Coomber v. Coomber
[1911]
      1 Ch. 723, at 728-29 (C.A.);
In re Jarvis (dec'd.)
[1958]
      1 W.L.R. 815 (Ch.D.).

[53]

In
      Canada, the Supreme Court has not had a case of this kind; but in recent
      years it has moved away from an approach that regards the available remedies
      and applicable principles as either strictly equitable or strictly common
      law.  It has said, for example, that "a court exercising equitable
      jurisdiction is not precluded from considering the principles of remoteness,
      causation and intervening act where necessary to reach a just and fair
      result."  (
Per
La Forest J. in
Hodgkinson v. Simms
,
      at 443.)  He continued:

Put another
      way, equity is not so rigid as to be susceptible to being used as a vehicle
      for punishing defendants with harsh damage awards out of all proportion
      to their actual behaviour. On the contrary,
where the common law has
      developed a measured and just principle in response to a particular kind
      of wrong, equity is flexible enough to borrow from the common law
.
      As I noted in
Canson
, at pp. 587-88, this approach is in accordance
      with the fusion of law and equity that occurred near the turn of the century
      under the auspices of the old
Judicature Acts
; see also
M.(K.)
      v. M.(H.)
, [[1992] 3 S.C.R. 6], at p. 61. Thus, properly understood
Canson
stands
      for the proposition that courts should strive to treat similar wrongs similarly,
      regardless of the particular cause or causes of action that may have been
      pleaded. As I stated in
Canson
, at p. 581:

. . . barring different policy considerations underlying one action or
      the other, I see no reason why the same basic claim, whether framed in
      terms of a common law action or an equitable remedy, should give rise to
      different levels of redress.

In other words,
the courts should look to the harm suffered from the
        breach of the given duty, and apply the appropriate remedy
.  [at
        444; emphasis added.]

The Court in
Hodgkinson
held that an award
      of equitable damages was the appropriate remedy where the wrong in question
      went "to the heart of the duty that lies at the core of the fiduciary
      principle" and where disgorgement would have subjected the plaintiff
      to the risks of market fluctuations. (At 452-53.)  The former factor is
      of course operating in the case at bar, while the latter is not.

[54]

Counsel
      referred us to
Warman International
,
supra
, which
      bears some similarity to this case.  There the High Court of Australia
      had to deal with the accounting remedy in the context of a claim for breach
      of fiduciary duties successfully made by the plaintiff Warman against its
      former manager, Dwyer, and two of his companies.  They had formed a joint
      distribution venture with the plaintiff's former supplier, and the joint
      venture successfully competed with Warman between 1986 and 1988.  As the
      headnote states, the trial judge found a clear breach of the fiduciary
      relationship between the plaintiff and Dwyer, and found that the two companies
      were equally liable with him because their controlling minds were "fully
      aware of and joined in" the breach.  The trial judge granted a claim
      for an accounting of profits and attempted to determine the proportion
      of the defendants' business which had flowed to them by reason of the breach
      of fiduciary obligation.  He also provided for the payment of an additional
      amount on account of the "present value" of that portion of the
      goodwill of the defendants' business and made an allowance for the time,
      energy, skill and capital that the defendants had brought to the business.  The
      Queensland Court of Appeal allowed an appeal on the basis
inter alia
that "the
      cases manifested a reluctance to let the wronged party reap a great benefit
      from the wrong done to it, and that in all cases the fiduciary's liability
      must be imposed flexibly, bearing in mind all the facts of the case."  Accordingly,
      the Court of Appeal remitted the matter "so as to allow judgment to
      be given against the defendants for the loss suffered by the plaintiffs
      consequent upon the breaches of fiduciary duty."  (At 207.)

[55]

The
      High Court of Australia allowed the plaintiff's appeal.  The Court began
      its judgment by rejecting the notion that the liability of a fiduciary
      to account depends on detriment to the plaintiff, citing several of the
      cases I have already mentioned. (See 208-9.)  The Court then wrote the
      following passage which is reminiscent of our Supreme Court's reasoning
      in
Canson
and
Hodgkinson
:

Ordinarily a
      fiduciary will be ordered to render an account of the profits made within
      the scope and ambit of his duty.  Of course, if the loss suffered by the
      plaintiff exceeds the profits made by the fiduciary, the plaintiff may
      elect to have a compensatory remedy against the fiduciary.  That election
      will bind the plaintiff.

Although an
      account of profits, like other equitable remedies, is said to be discretionary,
      it is granted or withheld according to settled principles. It will be defeated
      by equitable defences such as estoppel, laches, acquiescence and delay.  And,
      notwithstanding what was decided in
Regal (Hastings) Ltd. v. Gulliver
and
Phipps
      v. Boardman
, it may be that:

the liability to account for a personal benefit or gain obtained or received
      by use or by reason of fiduciary position, opportunity or knowledge will
      not arise in circumstances where it would be unconscientious to assert
      it or in which, for example, there is no possible conflict between personal
      interest and fiduciary duty and it is plainly in the interests of the person
      to whom the fiduciary duty is owed that the fiduciary obtain for himself
      rights or benefits.

The conduct of the
      plaintiff may be such as to make it inequitable to order an account.  Thus
      a plaintiff may not stand by and permit the defendant to make profits and
      then claim entitlement to those profits.

It is necessary to keep steadily in mind the cardinal principle
      of equity that
the remedy must be fashioned to fit the nature of the
      case and the particular facts
.  [at 210; emphasis added.]

[56]

Having
      acknowledged that the accounting remedy is "ancient and notoriously
      difficult in practice", the Court observed that "a principal
      who so elects is entitled to an account of profits, subject to considerations
      of the kind already mentioned."  Further:

The outcome in cases of this kind will depend upon a number of
      factors.  They include the nature of the property, the relevant powers
      and obligations of the fiduciary and the relationship between the profit
      made and the powers and obligations of the fiduciary.  Thus, according
      to the rule in
Keech v.  Sanford
, a trustee of a tenancy who obtains
      for himself the renewal of a lease holds the new lease as a constructive
      trustee, even though the landlord is unwilling to grant it to the trust.  But
      the rule "depends partly on the nature of leasehold property" and
      partly on the position which the trustee occupies. A similar approach will
      be adopted in a case in which a fiduciary acquires for himself a specific
      asset which falls within the scope and ambit of his fiduciary responsibilities,
      even if the asset is acquired by means of the skill and expertise of the
      fiduciary and would not otherwise have been available to the person to
      whom the fiduciary duty is owed.  [at 211]

[57]

The
      Court drew a distinction between cases in which a specific asset is acquired
      and those in which a business is acquired and operated.  Their reasoning
      is sufficiently important, I think, to reproduce yet another lengthy passage:

In the case
      of a business it may well be inappropriate and inequitable to compel the
      errant fiduciary to account for the whole of the profit of his conduct
      of the business or his exploitation of the principal's goodwill over an
      indefinite period of time.  In such a case, it may be appropriate to allow
      the fiduciary a proportion of the profits, depending upon the particular
      circumstances.  That may well be the case when it appears that a significant
      proportion of an increase in profits has been generated by the skill, efforts,
      property and resources of the fiduciary, the capital which he has introduced
      and the risks he has taken, so long as they are not risks to which the
      principal's property has been exposed.  Then it may be said that the relevant
      proportion of the increased profits is not the product or consequence of
      the plaintiff's property but the product of the fiduciary's skill, efforts,
      property and resources.  This is not to say that the liability of a fiduciary
      to account should be governed by the doctrine of unjust enrichment, though
      that doctrine may well have a useful part to play; it is simply to say
      that
the stringent rule requiring a fiduciary to account for profits
      can be carried to extremes and that in cases outside the realm of specific
      assets, the liability of the fiduciary should not be transformed into a
      vehicle for the unjust enrichment of the plaintiff
.


It is for
        the defendant to establish that it is inequitable to order an account
        of the entire profits
.  If the defendant does not establish that
        that would be so, then the defendant must bear the consequences of mingling
        the profits attributable to the defendant's breach of fiduciary duty
        and the profits attributable to those earned by the defendant's efforts
        and investment, in the same way that a trustee of a mixed fund bears
        the onus of distinguishing what is his own.

Whether it is appropriate to allow an errant fiduciary a proportion
      of profits or to make an allowance in respect of skill, expertise and other
      expenses
is a matter of judgment which will depend on the facts of the
      given case
.  [at 211-12; footnotes omitted; emphasis added.]

[58]

Applying
      the foregoing to the case before them, the High Court noted that the defendant
      Dwyer and his companies had all knowingly profited from his breach of fiduciary
      duty.  There was no acceptable basis for depriving the plaintiff of its
      right to an accounting of profits; if the remedy were refused, the defendants
      would retain benefits flowing from the breach "over and above the
      amount which represents equitable compensation for the loss actually sustained
      by Warman."  The Court concluded that were it not for Dwyer's breach
      of fiduciary duty, Warman's distributorship would probably have continued
      only for one more year, but that the defendants' acquisition of the services
      of former Warman employees had resulted in benefits that would endure beyond
      that period.  In all the circumstances, the Court found that two years
      was the appropriate period over which the companies should be ordered to
      account.  From the profits so determined, an allowance for the expenses,
      skill, expertise, effort and resources contributed by the defendants was
      to be deducted.

Accounting by Mr. Strother

[59]

As
      has been seen, the general approach taken by the High Court in
Warman
      International
is consistent with the Supreme Court of Canada's
      endorsement of "flexibility" and "common sense" in
      recent decisions involving equitable remedies.  The question then is the
      extent of the accounting or disgorgement appropriate in Mr. Strother's
      case, given on the one hand the "underlying prophylactic purpose of
      fiduciary liability" (P.L. Loughlan,
Liability for Assistance in
      a Breach of Fiduciary Duty
, (1989) 9
Oxford J. Legal Stud.
260,
      at 265), and on the other hand, the principle that the fiduciary's liability
      should not go beyond what he or she gained in consequence of the breach
      of duty.  On this question, the facts stressed in argument by counsel for
      the New Sentinel Hill Entities are relevant to Mr. Strother's case.  As
      has been seen, his role in the Sentinel Hill business decreased as Mr.
      Sherman's contribution of expertise increased, and more latterly, as the
      Alliance Atlantis merger took effect.  There is an argument that these
      factors weaken the causal link between Mr. Strother's breach of duty
      and the ongoing profits of the Sentinel Hill business so that an accounting
      order in respect of all benefits received or receivable by him, no matter
      when, might be too extreme.

[60]

Countering
      that argument, however, is the fact that Mr. Strother's proportionate share
      of profits from the business also decreased  from 55 per cent of the first
      $2 million (under the original agreement with Mr. Darc), to 50 per cent
      thereafter; and then to 25 per cent (when Messrs. Sherman and Gordon were
      given shares); and then to 17.5 per cent (when the merger took place).  Thus
      an order requiring Mr. Strother to account for the profits he receives
      does not carry the danger of prejudice to innocent persons or of failing
      to give due weight to the contributions made by the other shareholders
      to the success of the Sentinel Hill companies.  As for the notion of a
      time-limited order  for example, that Mr. Strother account for his profits
      only in respect of the period ending March 31, 1999 when he left Davis,
      or the period ending December 31, 1999 when Mr. Sherman effectively became
      a shareholder  I see no
principled
basis for a cut-off at any particular
      time, as there was in
Warman International
to reflect the
      dilution of the causal link.  Neither Mr. Strother's decision to leave
      his firm and pursue the Sentinel Hill business directly, nor the advent
      of the new shareholders cleared the lawyer's feet or affected the impact
      of his breach of duty on Monarch.  In a very real sense, the profits that
      continued to accrue to him after these events are the fruit of the tree
      rooted in his double conflict of interest.  Further, if Mr. Strother were
      permitted to retain a portion of his profits from the Sentinel Hill business,
      it is doubtful the Court would achieve the policy objectives underlying
      the rule that a fiduciary may not profit from his position.  Where the
      fiduciary is a lawyer, this "prophylactic" principle is of overarching
      importance, and in my view outweighs any argument based on the fact (found
      by the trial judge) that Monarch would not have succeeded in the renewed
      TAPSF business even if it had had the advantage of knowing what Mr. Strother
      knew.

[61]

After
      much anxious consideration, I have therefore concluded that Mr. Strother
      must be required to account for and disgorge to Monarch all benefits, profits,
      interests and advantages he has received or which he may hereafter be entitled
      to receive, directly or indirectly (i.e., through a corporation, trust,
      or other vehicle), from or through any of the Sentinel Hill Entities.  I
      do not include Mr. Strother's actual
shares
in the Sentinel Hill
      Entities, since such an order would place Monarch "in business" with
      Sentinel Hill, and the companies are presumably private.  However, any
      redemption, repurchase or purchase proceeds, net of what Mr. Strother actually
      paid for the shares, are intended to be caught.  I would also order that
      all the Sentinel Hill Entities and any other defendants owned or controlled
      by Mr. Strother must co-operate fully in the accounting, which I would
      remit to a judge of the Supreme Court.  Further, I am satisfied, partly
      because of the defendants' easy access to offshore corporations and accounts,
      that a constructive trust is necessary in this case to ensure that "others
      like the defendant [Mr. Strother] remain faithful to their duties":
      see
Soulos v. Korkontzilas
[1997] 2 S.C.R. 217, at para.
      45.  I would therefore declare Mr. Strother, the Sentinel Hill Entities
      and any other defendants owed or controlled by him, constructive trustees
      in favour of Monarch in respect of the profits, interests and benefits
      referred to above.  If the Supreme Court judge determines that further
      equitable machinery, such as tracing, is in order, he or she may so direct.

MONARCH'S CLAIMS AGAINST MR. DARC

[62]

I
      turn next to Monarch's claims against its former employee, Mr. Darc.  He
      was a chartered accountant who entered the employment of a company associated
      with Monarch in 1991. He became Chief Operating Officer of Monarch itself
      in 1995 and at some later point, was "demoted" to Chief Financial
      Officer.  In February 1997, Monarch gave him eight months' working notice
      of termination of his employment because of the necessity to close down
      its TAPSF business.  He worked out his notice period at Monarch until the
      end of October 1997.

[63]

When
      Mr. Darc joined Monarch, he had been asked to sign an agreement containing
      a restrictive covenant that would have prohibited him from competing against
      Monarch for a year after leaving its employ.  The trial judge found (at
      para. 133) that Mr. Darc never acceded to the terms of that agreement,
      although it is unclear whether the Court believed Mr. Knutson's testimony
      to the effect that Mr. Darc did not raise any objection to the covenant,
      and that he, Mr. Knutson, assumed the agreement had been signed.  Whatever
      Mr. Knutson assumed, the agreement was not signed, and Mr. Darc was under
      no contractual duty to Monarch not to compete with it after the expiration
      of his notice period.

[64]

Monarch
      contends, however, that as a "senior officer" of Monarch, Mr.
      Darc owed it a "statutory fiduciary duty".  This duty arises
      from s. 122(1)(a) of the
Canada Business Corporations Act
,

R.S.C.
      1985, c. C-44, under which Monarch was evidently incorporated.  Section
      122(1)(a) states:

122. (1)    Every
      director and officer of a corporation in exercising their powers and discharging
      their duties shall

(a)   act honestly
      and in good faith with a view to the best interests of the corporation.
      . . .

The Supreme Court of Canada recently suggested that
      this duty is better described as a "duty of loyalty" than a "fiduciary
      duty", and that it "comes from the powers delegated to [officers]
      by the directors":
Peoples Department Stores Inc. (Trustee of)
      v. Wise
(2004) 244 D.L.R. (4th) 564, 2004 SCC 68, at paras. 32
      and 34.  As well, the Court referred to the comment of McLachlin C.J.C.,
      concurred in by the majority in
K.L.B. v. British Columbia
[2003]
      2 S.C.R. 403, 2003 SCC 51, that the obligation imposed on a fiduciary "may
      vary in its specific substance, depending on the relationship [between
      the fiduciary and the beneficiary]." (
Lac Minerals Ltd. v. International
      Corona Resources Ltd.
[1989] 2 S.C.R. 574, at 646.)

[65]

Perhaps
      in that vein, the trial judge in the case at bar emphasized that Mr. Darc's
      particular duties had not involved the exercise of corporate powers or
      discretion, but were almost purely administrative.  He found that:

From early 1996 until
      his eight-month notice of termination expired at the end of October 1997,
      Mr. Darc was, according to Mr. Fodor, primarily responsible for administration,
      and, according to Mr. Knutson, his duties related to internal accounting
      and administrative matters.  He held the title of Chief Financial Officer
      and managed a small staff, but he was not a director, he held no equity,
      and Monarch was a small company where impressive titles were readily available.  He
      had no cheque signing authority.  He was not the company's contact with
      either the studios from which production was obtained or its agents who
      sold its tax shelters to investors.  [para. 127]



[66]

On
      appeal, Mr. Macintosh on behalf of Mr. Darc emphasized this passage, submitting
      that the duties incumbent on any particular officer are not so much a matter
      of his or her title in the corporation (see also McGuinness,
supra
,
      at 713), but vary according to the kinds of powers and duties he or she
      exercises.  Counsel noted the statement of Laskin J. (as he then was) for
      the Court in
Canaero

that the "general standards of
      loyalty, good faith and avoidance of a conflict of duty and self-interest" to
      which directors and senior officers must conform, must be "tested" in
      each case by many factors, including the "factor of position or office
      held." (At 620.)  At the same time, Laskin J. said at 610 that the
      strict application of fiduciary principles is a "necessary supplement,
      in the public interest, of statutory regulation and accountability which
      themselves are, at one and the same time, an acknowledgment of the importance
      of the corporation in the life of the community and of the need to compel
      obedience by it and its promoters, directors and managers to norms of exemplary
      behaviour."

Breach of Confidentiality

[67]

Regardless
      of whether Mr. Darc was subject to the "strict ethic" of a senior
      officer or simply the duty of good faith owed by an employee (see
57134
      Manitoba Ltd. v. Palmer
(1989) 37 B.C.L.R. (2d) 50, at 56 (B.C.C.A.)),
      there is no question he was restricted at all times from appropriating
      any confidential information belonging to Monarch, either for his own use
      or for that of a competitor.  This restriction manifests itself in two
      ways in Monarch's case against Mr. Darc, as I understand it.  First, Monarch
      says that Mr. Darc breached his duty by discussing with Mr. Strother in
      late 1997 and thereafter his idea for a "new structure" that
      would provide a way around the Matchable Expenditure Rules; and second,
      in using his business contacts to line up TAPSF business for Sentinel Hill
      once the tax ruling had been issued.

[68]

In
      connection with the latter and more general branch of this argument, the
      trial judge correctly stated the applicable law:

While it is
      clear that employees may make use of any skill or knowledge, acquired in
      the course of their employment, to their own competitive advantage once
      their employment has concluded, they may not make use of any confidential
      information about their former employer's business:
Alberts v. Mountjoy
(1977),
      16 O.R. (2d) 682 (H.C.) at 686-689.  By the same token, while it cannot
      be suggested that a client has some proprietary right to the skill or knowledge
      developed by its solicitors acting in the course of its retainer, information
      given by a client to solicitors in confidence must never be disclosed or
      made use of other than as intended by their client, or compelled by the
      court:
Ott v. Fleishman
(1983), 46 B.C.L.R. 321 (S.C.) at 322.

An action for a breach of confidence lies where the information
      possesses the necessary quality of confidence, it was imparted in circumstances
      giving rise to an obligation of confidence, and the information was misused:
Lac
      Minerals Ltd. v. International Corona Resources Ltd.
, [1989] 2 S.C.R.
      574 per Sopinka J. at 608 and La Forest J. 635.  [paras. 135-36]

[69]

The
      requirement that the plaintiff show a "quality of confidence" associated
      with the information alleged to have been wrongfully used, is consistent
      with various English and Canadian authorities outside the employment context,
      including
Coco v. A.N. Clark (Engineers) Ltd.
[1969] R.P.C.
      41 (Ch.D.).  There Megarry J. described the elements required for a case
      of breach of confidence:

First,
the information must be of a confidential nature
.  As
      Lord Greene said in [
Saltman Engineering Co. Ltd. v. Campbell Engineering
      Co. Ltd.
[1963] 3 All E.R. 413 (C.A.), (1948) 65 R.P.C. 203] at page
      215, "something which is public property and public knowledge" cannot
per
      se
provide any foundation for proceedings for breach of confidence.
However
      confidential the circumstances of communication, there can be no breach
      of confidence in revealing to others something which is already common
      knowledge
.  But this must not be taken too far.  Something that has
      been constructed solely from materials in the public domain may possess
      the necessary quality of confidentiality: for something new and confidential
      may have been brought into being by the application of the skill and ingenuity
      of the human brain.  [at 47; emphasis added.]

Similarly, in
Ridgewood Resources Ltd. v. Henuset
(1982)
      18 Alta. L.R. (2d) 68 (Alta. C.A.), lve. refused (1982) 36 A.R. 450 n (S.C.C.),
      Laycraft J.A. (as he then was) stated at 76 that both "secrecy of
      the information and the circumstances of confidential disclosure" must
      co-exist before the recipient of information may be liable for its use
      to the detriment of the giver of the information.  Thus the circumstances
      of disclosure alone could not produce a "confidential relationship" with
      respect to the information.  (See also
ERSS Equity Retirement Savings
      Systems Corp. v. Canadian Imperial Bank of Commerce
(2002) 8 B.C.L.R.
      (4th) 340 (B.C.S.C.), where Wedge J. commented at para. 150 that as long
      as the information in question is "available to those members of the
      public who have a particular interest in the marketing or development of
      products", it will be considered to be non-confidential.)

[70]

Applying
      the principle formulated in
Alberts v. Mountjoy
(1977) 16
      O.R. (2d) 682, 79 D.L.R. (3d) 108 (H.C.J.), the trial judge found that
      Mr. Darc's contacts with various studios, agents, investors and financial
      organizations did not have the requisite quality of confidentiality.  In
      his analysis:

I cannot see anything confidential about any of the contacts Mr.
      Darc and Mr. Strother had by virtue of the work they did for Monarch.  The
      studios are few in number and the production services financing was controlled
      by people whose identity was far from confidential to Monarch.  All were
      well known to the three promoters and their solicitors.  Similarly, there
      was no quality of confidence associated with the agents who sold the tax
      shelters to their clients the investors.  They did not work exclusively
      for any broker and certainly not for Monarch.  Much the same can be said
      with respect to financial organizations.  Further, Mr. Darc and Mr.
      Strother took no employees from Monarch.  Those which Sentinel Hill did
      employ were discharged from Monarch or had left of their own accord because
      Monarch wound down its tax-assisted production services business.  [para.
      139]

I am not persuaded the trial judge erred in reaching
      these conclusions, which are supported by the evidence before the Court.  Thus
      I see no basis for interfering on this aspect of the claims advanced against
      Mr. Darc.

[71]

The
      second branch of those claims involves the misuse of confidential information
      in a more particularized fashion and rests on the well-known distinction
      drawn in
Canaero
between the appropriation of a "maturing
      business opportunity" by an employee or former employee and the development
      of a "fresh initiative" not attributable to his or her previous
      employment.  In the words of Laskin J.:

An examination
      of the case law in this Court and in the Courts of other like jurisdictions
      on the fiduciary duties of directors and senior officers shows the pervasiveness
      of a strict ethic in this area of the law. In my opinion, this ethic disqualifies
      a director or senior officer from usurping for himself or diverting to
      another person or company with whom or with which he is associated
a
      maturing business opportunity which his company is actively pursuing
;
      he is also precluded from so acting even after his resignation where the
      resignation may fairly be said to have been prompted or influenced by a
      wish to acquire for himself the opportunity sought by the company,
or
      where it was his position with the company rather than a fresh initiative
that
      led him to the opportunity which he later acquired.   [at 607; emphasis
      added.]



[72]

Again,
      the trial judge found that Monarch had failed to prove that the financing
      structure used by Sentinel Hill "contained elements unique to the
      Monarch structure which had not been substantially disclosed to studios,
      agents, or investors, and not otherwise made publicly available, that were
      in fact held in confidence."  He elaborated:

The key distinction
      between the Sentinel Hill financing structure and all structures which
      preceded it was, of course, the provision for the fixed 80.1% fee originated
      by Mr. Darc and Mr. Strother to render the Matchable Expenditures Rules
      inapplicable.  When writing to Mr. Knutson after having attempted to modify
      the Monarch structure only to accommodate the fixed fee, Mr. Beach characterized
      the resulting differences as "substantial".  Others would not
      characterize the significance of the fixed fee in the same way,
but
      it does seem clear that, at least in this one fundamental respect, the
      Monarch and Sentinel Hill structures were certainly materially different.


In the absence
      of any unique elements in the Monarch structure which were truly confidential
      but nonetheless found in the Sentinel Hill structure, Mr. Darc or Mr. Strother
      have not been shown to have committed any breach of confidence in using
      the structure they did.  I find that, with the Matchable Expenditures Rules
      having rendered all previous structures obsolete, Mr. Darc and Mr. Strother
      employed only the skill and knowledge they were entitled to employ in developing
      a structure that would render the Rules inapplicable by virtue of the 15(b)
      exception.  [paras. 145-46; emphasis added.]



[73]

Notwithstanding
      Ms. Basham's able argument challenging these findings, I am not persuaded
      the trial judge erred in this regard insofar as Mr. Darc was concerned.  Indeed,
      I believe that subject to the role played by Mr. Strother in obtaining
      the ruling, the trial judge was correct in stating that Sentinel Hill's
      use of the exception in s. 18.1(15)(b) to obtain the advance tax ruling
      and then to undertake TAPSF transactions "cannot in any sense be said
      to have been pursued other than on Mr. Darc's own, independent initiative.  He
      was not led to the opportunity, which ultimately materialized, by virtue
      of the administrative position with Monarch from which he was discharged.  He
      created the opportunity he pursued after he left Monarch.  He certainly
      did not take it with him."  (Para. 128.)

Participation in Mr. Strother's Breach

[74]

Finally,
      Monarch submitted that Mr. Darc was also liable on the basis that he participated
      in
Mr. Strother's
breach of loyalty, either knowingly or in circumstances
      that should have put him on notice of the breach.  This issue, of course,
      was not considered by the trial judge, since he found no breach on Mr.
      Strother's part.

[75]

The
      circumstances in which a "stranger" to a trust will be held responsible
      by Equity (often by means of a constructive trust) for a breach of trust
      by another, are clear enough where "knowledge" of a "fraudulent
      design" is shown, or where the stranger "knowingly" received
      or dealt with trust property.  The
locus classicus
in this regard
      is
Barnes v. Addy
(1874) L.R. 9 Ch. App. 244, which was elaborated
      upon in the leading modern case,
Selangor United Rubber Estates
,
Ltd.
      v. Cradock (No.3)
[1968] 2 All E.R. 1073 (Ch.D.).

[76]

Analogizing
      from cases of express trusts to fiduciary duties, there would appear to
      be no good reason why a stranger to the fiduciary relationship (here, between
      solicitor and client) could not also be held liable in Equity where he
      had the requisite degree of knowledge.  But in the more attenuated context
      where the stranger has not received trust property, courts are reluctant
      to make wrongdoers out of persons who simply participate in what may be
      called the "
actus reus
" of the fiduciary's breach.  In
Air
      Canada v. M & L Travel Ltd.
[1993] 3 S.C.R. 787, the Court
      said at 811 that for liability to arise, the "knowledge requirement
      . . . is actual knowledge; recklessness or wilful blindness will also suffice."  The
      Court,
per
Iacobucci, J. for the majority, cited
Carl-Zeiss-Stiftung
      v. Herbert Smith & Co. (No. 2)
[1969] 2 All E.R. 367 (C.A.)
      and continued:

In the latter case,
      Sachs L.J. stated that to be held liable the stranger must have had "both
      actual knowledge of the trust's existence and actual knowledge that what
      is being done is improperly in breach of that trust -- though, of course,
      in both cases a person wilfully shutting his eyes to the obvious is in
      no different position than if he had kept them open."  Whether
      the trust is created by statute or by contract may have an impact on the
      question of the stranger's knowledge of the trust. . . .

If the stranger
      received a benefit as a result of the breach of trust, this may ground
      an inference that the stranger knew of the breach. . . .

The reason for excluding constructive knowledge (that is, knowledge
      of circumstances which would indicate the facts to an honest person, or
      knowledge of facts which would put an honest person on inquiry) was discussed
      in
In re Montagu's Settlement Trusts
, [[1987] Ch. 264], at pp. 271-73,
      275-85. Megarry V.-C. held, at p. 285, that constructive notice was insufficient
      to bind the stranger's conscience so as to give rise to personal liability.  While
      cases involving recklessness or wilful blindness indicate a "want
      of probity which justifies imposing a constructive trust", Megarry
      V.-C., at p. 285, held that
the carelessness involved in constructive
      knowledge cases will not normally amount to a want of probity, and will
      therefore be insufficient to bind the stranger's conscience
.  [at 811-12;
      emphasis added.]

[77]

In
Canson
          Enterprises Ltd. v. Boughton & Co.
(1995) 11 B.C.L.R. (3d)
          262 (B.C.C.A.), a case decided after the Supreme Court of Canada's
          decision in the first
Canson
appeal, Rowles J.A. (at
          para. 44) interpreted
Air Canada
to mean that "the
          applicable standard for imposing liability on a third party in the
          circumstances at bar would be actual knowledge, recklessness or wilful
          blindness.  Honest negligence on the part of the solicitor, or an objective
          standard, such as that imposed when imputing constructive knowledge,
          would be insufficient to 'affect the stranger's conscience ... sufficiently
          ... to justify the imposition of personal liability' [at 826]."  It
          will be recalled that in
Canson
, no benefit had been
          derived by Mr. Wollen or his firm from the fraudulent act, although
          the lawyer and his firm had been aware that a secret profit was being
          made by others.

[78]

In
Citadel
          General Assurance Co. v. Lloyds Bank Canada
[1997] 3 S.C.R.
          805, the Supreme Court considered whether
constructive
knowledge
          was sufficient to find a stranger to the trust liable on the basis
          of "knowing receipt".  Adopting the reasoning of Millet J.
          (as he then was) in
El Ajou v. Dollar Land Holdings plc
[1993]
          3 All E.R. 717 (Ch.D.), the Court held that it was not, and again distinguished
          cases of so-called "knowing assistance" from those of "knowing
          receipt".  La Forest J. stated for the majority:

In "knowing assistance" cases,
      which are concerned with the furtherance of fraud, there is a higher threshold
      of knowledge required of the stranger to the trust.
Constructive knowledge
      is excluded as the basis for liability in "knowing assistance" cases
;
      see
Air Canada v. M & L Travel Ltd.
,
supra
, at pp. 811-13.
      However, in "knowing receipt" cases, which are concerned with
      the receipt of trust property for one's own benefit, there should be a
      lower threshold of knowledge required of the stranger to the trust. More
      is expected of the recipient, who, unlike the accessory, is necessarily
      enriched at the plaintiff's expense.
Because the recipient is held to
      this higher standard, constructive knowledge (that is, knowledge of facts
      sufficient to put a reasonable person on notice or inquiry) will suffice
      as the basis for restitutionary liability.
Iacobucci J. reaches the
      same conclusion in
Gold
[
v. Rosenberg
[1997] 3 S.C.R. 767],
      where he finds, at para. 46, that a stranger in receipt of trust property
"need
      not have actual knowledge of the equity [in favour of the plaintiff]; notice
      will suffice"
.

This lower threshold of knowledge is sufficient to establish the "unjust" or "unjustified" nature
      of the recipient's enrichment, thereby entitling the plaintiff to a restitutionary
      remedy. . . .  In
"knowing receipt" cases, relief flows from
      the breach of a legally recognized duty of inquiry.
More specifically,
      relief will be granted where a stranger to the trust,
having received
      trust property for his or her own benefit and having knowledge of facts
      which would put a reasonable person on inquiry, actually fails to inquire
as
      to the possible misapplication of trust property. It is this lack of inquiry
      that renders the recipient's enrichment unjust.  [paras. 48-49; emphasis
      added.]

(See also Waters,
Law of Trusts in Canada
(2nd
      ed., 1984), at 409-10;
MacMillan Bloedel v. Binstead
(1983)
      22 B.L.R. 255, at 291-93 (B.C.S.C.);
Canada Safeway v.

Thompson
[1951]
      3 D.L.R. 295, at 322 (B.C.S.C.); Paul D. Finn,
The Liability of Third
      Parties for Knowing Receipt or Assistance
, in Donovan Waters, ed.,
Equity,
      Fiduciaries and Trusts
(1993), at 214-17; and Goff and Jones,
The
      Law of Restitution
(6th ed., 2002), at §33-027 to -033.)

[79]

The
      case at bar does not involve an express trust or trustees thereof, and
      except for
Canson
,

no case was cited to us
      on the question of participation by strangers in other types of breaches
      by other types of fiduciaries.  Nevertheless, Ms. Basham argued that the
      lower threshold of knowledge should be applied to Mr. Darc  i.e., that
      he knew of facts sufficient to put a reasonable person on inquiry of Mr.
      Strother's breach and should therefore be made a constructive trustee of
      the benefits he received through the Sentinel Hill syndications.  She notes
      that Mr. Darc was aware that Davis was continuing to act for Monarch in
      1998, although he testified that he was not aware "to what extent
      those services were provided at that time".  He also testified that
      he was not aware of whether Davis had told Monarch that it was in a position
      of conflict of interest. (Again, we are hampered by the absence of findings
      of fact on this issue.)

[80]

Mr.
      Darc was not asked if he knew in 1997-99 that Mr. Strother's continuing
      to act for Monarch constituted a conflict of interest.  That question,
      of course, would have involved an opinion on his part on a clearly legal
      question, and he was not a lawyer.  As noted by Professor Finn,
supra
,
      the "professional or other relationship the third party has with the
      fiduciary can . . . affect the appreciation that should reasonably be attributed
      to that person, of the character of the matter in which he or she participates.  The
      legal advisor, more so than the layperson, should be expected both to more
      readily recognize fiduciary wrongdoing when it occurs and to be more sensitive
      to the likelihood of it when facts exist from which it could be inferred."  (At
      215.)  In Mr. Darc's case, the converse is true.

[81]

Given
      these types of considerations and the seriousness of a finding of "knowing
      assistance" in furtherance of a fraud or of "knowing receipt" of
      the benefits of a breach of duty, I am not prepared to find, from the evidence
      I have described, that Mr. Darc knew that Mr. Strother was in breach of
      his duty as a lawyer; that he was reckless or wilfully blind; or that he
      should have been put on inquiry analogously to a recipient of funds subject
      to a trust, when he began to earn profits and fees from Sentinel Hill.  In
      my view, it would have been reasonable for him to think, had he considered
      it, that the amounts he received were attributable to his own perseverance
      and skill, in combination with the skill of Mr. Strother, and to his ownership
      of shares in the enterprise rather than to a breach of duty by Mr. Strother.

[82]

I
      would dismiss the appeal insofar as personal liability on the part of Mr.
      Darc, and indirect liability on the part of his family trusts, is concerned.

MONARCH'S CLAIMS AGAINST THE SENTINEL HILL ENTITIES

[83]

The
      fact that Mr. Darc has not been found to be liable jointly with Mr. Strother
      gives rise to a difficult question with respect to the liability sought
      to be imposed on the Sentinel Hill Entities.  It is far from clear that
      as one of two directors and a 50 per cent shareholder, Mr. Strother was "the
      directing mind" of the Pre-1999 Sentinel Entities  i.e., their "alter
      ego" or "primary representative".  (See
Canadian Dredge & Dock
      Co. v. The Queen
[1985] 1 S.C.R. 662 regarding the "identification" theory
      in a criminal context.)  Thereafter, he was only one of four directors
      and shareholders.

[84]

Ms.
      Basham drew our attention to
Baillie v. Charman
(1993) 107
      D.L.R. (4th) 577 (B.C.C.A.), in which the trial judge had ordered a real
      estate salesman, Charman, to account for net profits received by a company, "General
      Mortgage", as a result of a breach of fiduciary duty.  Charman owned
      50 per cent of the shares of General Mortgage.  Since the company was not
      a party to the litigation, and it had received all the profits from the
      wrongful resale, Charman argued on appeal that no award for loss of profits
      should be made; or alternatively, that he should be liable for only half
      the profit to reflect his half-interest in the company.

[85]

Toy
      J.A. for the Court rejected these arguments.  He saw the plaintiff's claim
      to the corporation's net profit as one made against the company as a constructive
      trustee.  He cited
Canaero
, where a corporation had been
      used as the "vehicle" for the wrongdoing of the individual defendants.  Toy
      J.A. continued:

In this case,
      General Mortgage was the "vehicle" which Charman employed to
      reap a profit that Baillie might otherwise have obtained. Baillie could
      have added General Mortgage as a party to the action, but I am not persuaded
      that there is any authority that it was necessary that the company be so
      joined.
Failure to name General Mortgage as a party does not impair
      or destroy Baillie's cause of action against Charman; it merely reduces
      the number of defendants jointly responsible for his loss
against whom
      he can recover his $31,919.34 judgment.

For the foregoing
      reason I reject counsel for Charman's argument that Baillie has no claim
      to the net profits realized by General Mortgage on the resale of the Baillie
      property.

There is a subsidiary argument to the effect that because Charman
      was only a 50% shareholder in General Mortgage, therefore Charman had to
      account for only 50% of the profits realized. Based on the evidence adduced
      in the court below, there is no suggestion that anyone other than Charman
      participated in these transactions, namely, the sale from Baillie to General
      Mortgage and resale from General Mortgage to the second purchasers, in
      order to entitle the other shareholder to share in the profit derived from
      such transactions.
Charman alone used the company he controlled as his
alter
      ego
to effect the purchase and resale.
I would not reduce the net
      profit award of $31,919.34 by 50%.  [at 580-81; emphasis added.]

I note that in
Baillie
, no finding was
      made of "directing mind" and no order was made against the company
      itself: the fiduciary was simply ordered to account for all net profits
      received by him or by General Mortgage as a result of the wrongful resale
      of the property in question.  In the case at bar, of course, the Sentinel
      Hill Entities were all joined as defendants and can be made the subject
      of constructive trust orders.

[86]

Even
      if Mr. Strother had been the "alter ego" of some or all of the
      Sentinel Hill Entities, however, it would not necessarily follow that they
      would properly be made the subject of direct orders that they account for
their
profits
      in favour of Monarch.  As has been seen, Mr. Darc made a contribution to
      the business of the Sentinel Hill Entities which was as least as important
      as Mr. Strother's; and after 1999, further investments of capital and expertise
      were made by Messrs. Sherman and Gordon and by Alliance Atlantis.  In my
      view, it would be carrying a stringent rule to extremes if this court were
      to impose direct liability on the Sentinel Hill Entities beyond the accounting
      referred to at para. 61 above.  That accounting should, I believe, be sufficient
      to express "strict legal censure" of the breach of duty in this
      case (see
Hodgkinson
,
supra
, at 453), while ensuring
      that others not directly connected with the breach are not unduly affected.

MONARCH'S CLAIMS AGAINST DAVIS

Vicarious Liability

[87]

I
      come next to Monarch's assertion that the Davis law firm is jointly and
      severally liable with Mr. Strother, a former partner, for his breach of
      fiduciary duty.  I begin by noting that in its Statement of Claim, Monarch
      made many of the allegations against Mr. Strother against Davis as well,
      including the allegation at para. 108 that Mr. Strother and his firm had
      had an obligation to advise Monarch "of the facts of the errors in
      the 97/98 advice and to recommend that Monarch seek independent legal advice,
      but, in further breach of their duties and obligations to Monarch, failed
      or neglected to do so."  As well, Monarch pleaded at para. 114 that
      Mr. Strother was at all relevant times a partner of Davis and knew or ought
      to have known of his conduct in connection with the "new structure".  At
      paras. 124-125, Monarch sought the return of legal fees it had paid Davis,
      and at paras. 122 and 126 and in its prayer for relief, it sought various
      equitable remedies as well as damages, including punitive, exemplary and
      aggravated damages against all defendants.

[88]

It
      is apparent from the transcripts that Davis defended Monarch's claims on
      the merits.  On appeal, Davis's factum again speaks to the merits.  Nevertheless,
      Mr. Nathanson in his oral submission raised an objection to the effect
      that Monarch had not pleaded vicarious liability and therefore could not
      at this late date seek to hold Davis liable for anything more than whatever
      profits or benefits the firm had received as a result of any breach of
      duty by Mr. Strother.  In other words, the law firm could not, because
      of an alleged deficiency in Monarch's pleadings, be ordered along with
      Mr. Strother to account to Monarch for profits wrongfully received by Mr.
      Strother in the event of a breach of duty on his part.

[89]

With
      respect, this argument overlooks the purpose of pleadings  to state generally
      the material
facts
relied upon together with the relief sought 
      and wrongly assumes that conclusions of law are required to be stated.  No
      authority was cited for Davis's argument, and as Ms. Basham noted in reply,
      the Statement of Claim alleges that Mr. Strother was at all relevant times
      a partner of Davis.  The firm cannot claim to be taken by surprise by the
      assertion of joint and several liability for Mr. Strother's breach.  In
      these circumstances, I would decline to dismiss Monarch's claim of vicarious
      liability on Davis's part based on this "pleadings" argument.

[90]

Monarch
      relies on the joint and several liability of partners for wrongful acts
      of their partners.  Although Ms. Basham did not refer to it, this principle
      is of course codified by ss. 12 and 14 of the
Partnership Act
,
      R.S.B.C. 1996, c. 348:

12    If, by any wrongful act or omission of any partner
      acting in the ordinary course of the business of the firm or with the authority
      of his or her partners, loss or injury is caused to any person who is not
      a partner in the firm or any penalty is incurred, the firm is liable for
      that loss, injury or penalty to the same extent as the partner so acting
      or omitting to act.

* * *

14    A
      partner is jointly and severally liable with his or her partners for everything
      for which the firm, while he or she is a partner in it, becomes liable
      under either section 12 or 13.

(See also R.C. l'Anson Banks,
Lindley & Banks
          on Partnership
(18th ed., 2002), at 334-342.)

[91]

It
      does not necessarily follow, however, that Davis is liable jointly and
      severally with, or in the shoes of, Mr. Strother for all the profits for
      which he must account to Monarch.  Several questions arise.  Is Monarch
      in fact asserting liability under the
Partnership Act
, or
      seeking only an equitable remedy against Davis?  If the former, can it
      be said Mr. Strother was "acting in the ordinary course of the business
      of the firm or with the authority of [his] partners" when his breach
      of duty was committed?  Can the firm be liable for profits he earned after
      he left the partnership?  Can the firm be liable to disgorge profits Mr.
      Strother received, but which Davis did not?  Does an accounting for profits
      come within the ambit of liability under s. 12?  Does the fact that many
      or all the partners of Davis were not informed of, or aware of Mr. Strother's
      personal conflict of interest, affect their position?  And,
if
the
      state of knowledge of the other partners of Davis is relevant, were any
      of those partners aware that Mr. Strother was breaching his duty to Monarch,
      or  perhaps more importantly  should any or all of them have been put
      on inquiry? Looked at from a greater distance, do the equitable underpinnings
      of ss. 12 and 14 mean that the new "flexibility" of equitable
      remedies applies here as well? Last, do the principles explored in
Citadel
      General
,
supra
, have any effect on the vicarious liability
      of partners (under the Act or otherwise)?

[92]

Unfortunately,
      we did not receive argument on these questions.  I have therefore reluctantly
      come to the conclusion that we must request argument (which would be in
      writing unless any counsel wishes to make oral submissions) from counsel
      for Monarch and Davis on the foregoing issues and any other arguments counsel
      deem to be relevant to the question of the firm's possible liability.  (Counsel
      for the other parties may also make submissions if they wish.)  It may
      be that once we have received such argument, we will find it necessary
      to remit this part of the appeal back to the trial court so that any necessary
      findings of fact may be made; but on the other hand, that may turn out
      to be unnecessary in law.  I would hope that any submissions will be made
      or filed within the next two months or so.

[93]

I
      do bring to counsel's attention the recent decision of the House of Lords
      in
Dubai Aluminium Co. Ltd. v. Salaam
[2003] 1 All E.R. 97,
      which confirmed that in s. 10 of the 1890
Partnership Act
(U.K.),
      the wording of which is almost identical to the wording of our s. 12, the
      phrase "wrongful act or omission" is not limited to common law
      torts but may include a lawyer's breach of fiduciary duty.  (The disgorgement
      of profits was not at issue, however.)  Their Lordships also concluded
      that, to quote from the headnote, the "personal innocence of a person
      vicariously liable for the wrongful act of his . . . partner was not relevant
      for the purpose of determining contribution proceedings between that person
      and another wrongdoer, even in cases of dishonesty."  Counsel will
      no doubt make of this case what they will.

[94]

I
      will leave for our final Reasons as well the questions pertaining to fees
      paid by Monarch to Davis between 1993 and 1998, the applicability of the
Legal
      Profession Act
, and the allegations regarding the misuse of documents
      allegedly provided to Davis in confidence.

DISPOSITION

[95]

In
      the result, I would allow the appeal to the extent of setting aside the
      trial judge's dismissal of Monarch's claims against Mr. Strother, and I
      would order that he account for and disgorge all benefits, profits, interests
      and advantages he has received or which he may hereafter be entitled to
      receive, directly or indirectly, from or through any of the Sentinel Hill
      Entities.  (This order would not include his actual shares in the corporate
      defendants but would include any repurchase, redemption or purchase proceeds,
      net of the funds actually paid by Mr. Strother for his shares.)  I would
      also order that all the Sentinel Hill Entities and any other defendants
      owned or controlled by Mr. Strother must co-operate fully in that accounting,
      which I would remit to a justice of the Supreme Court.  I would declare
      Mr. Strother and the Sentinel Hill Entities constructive trustees in favour
      of Monarch in respect of all such profits, interests and benefits.

[96]

Subject
      to the foregoing, I would dismiss the appeal insofar as it relates to the
      trial judge's dismissal of the claims against Mr. Darc, the Pre-1999 Sentinel
      Entities and the New Sentinel Hill Entities.

[97]

With
      respect to the appeal of the trial judge's dismissal of Monarch's case
      against Davis, I would request argument as set out at paras. 91-92 of these
      Reasons.  I would hope that counsel will be able to agree quickly on a
      date either for oral argument or on dates for the filing of their written
      submissions, and would ask that they advise the Registry of their proposed
      schedule.

[98]

Finally,
      I would defer the issue of costs until the appeal has been entirely disposed
      of.



The Honourable
Madam Justice Newbury

I Agree:

The
      Honourable
Mr. Justice
      Hall

I Agree:

The Honourable
Mr. Justice Oppal




